Tv RPT NE te PPS ar ATES PIL APP RagE-7 oF LoepAGEIp #: 143
FoR TR SOUTHERN PLSTRICT OF OHTO

Anthony L. Mckinne ek. ca\ ENG tong|
Secured Credthor

  

 

~ V - . i

Cerise fadlou Civil heed ep ——
Loratianl{ab ot Lock , \
cn dete UR ot le orn ComP lr io 1450
KE ciod CatacibeS _
Defendant - Oelbotoc |dudge Smiley 7
LT R.Keanmec at Lock qysmRate USED
Cn theic Wadvad ond
SEO coPaciN -

Dekendar* - Delotor

LT Shawn Feve Oct LOCK

EK Shele indiwdver\ cane

Mol Coton

De Lendant- Delstoc

SGT 0. Preston ok Lock

Cn thetic dividual and

Sida Cotociy

Delendunk- Nelytor

Warder\- Norman Relainson at Lock

oN thete Ladividucd ond PO
POtY, Qetendunt~ Dele tor
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 re Tent O Page: 102 PAGEID # 144 Wt

\Narden at RCL enc cticocs UN Kaan
Ln Reece Tndividual cond En thereEndiidunt and ceeded

OLR cited CoPacdy Cotoor’
Ceteaduni ~ Delotoc Oekendat~ Dedstere

ZT. Jorsdickon & Venue,

Loiws is GQcwl ackton oobhotled bY WRUS.C. Sechon
IAB b.dheess cecdwess Wwe defrivaton under Color oF State
Low. Of CLahts Secureck bY Mae conskbobon of the
onikerds States. The Couck hus Jurisdichon Under 4%
U5. Seckton 135\, \SBCD & U.S. Const. Ack. Tes A
Cl L. Gnd IBASCO), Pleintet Nekrane Seeks decle
rerocy felick Porsuomt Yo 49 U:S.C, Secon KAO ond
VOR ONeadaKee MaaneV’s Claims tor WA JOACKVE, (elier
care, puknotiLed \a¥ &S USC. Secon KNG = % RAGA
one Rule 6S ot the Cedere\ Rules OF Civil Procedufe
4. The. Southern Oistack OF Clo 1S A APProPrate Venue
UNdec AE USL: Sectur YSN GACH Pecouse. 4 16 helt
Ane events ANOS (SC dey BnesClam occured:
UW. Plaint FL |
3. Plantes Anthony Manne is Gnd Was ct all HMes
Menkoned herein  Prssoner of the State or obo
Une cuStodY of ne Otho DeParbment ot Co rec ONS,
Ma 6 Correntll Confined WW ONO State PrSaN wn Ch. th-
Corthne, Olio.

Tk DetenduntS

W. Defendant - elbtoc Denise Paddock 15 a Librarian
/ ae ‘Cortec kong oMcer of Lhe Otho DePachment
OL Cocceckons, Wino. At call Hes menfonecd m Ws
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 3 of 102 PAGEID #: 145

ComPlatak betel rank of Lloracten/Clo On Wins
ASssioned to Olio Stale Or'sen.

& Defendant-Oeltoc LT R. Kammer is the Weach of the.
STO Secuct Threat Grou UPON Belie£ and \nhormmakon
ONndkor Lievtenant/C/IO Comectons offcer at tne
clic Delarkment Of Corrections Who. Cb all mes men-

Honeck heleh the tank of Prison Suarck anc Wos as5isneck
to IMO State Prison.

b Deferncunt- Debtor LT Shawn frye is a LHeubenent
Clo ConmecktonS officer of the BePartment of Clie Behu-
rhmenk of Cotreckiond Who ct all Himes mentioned elcl
ne rane GC Prison Quacd Ond Was asSisneck tc Oho
State Prison.

1. Defendort- Veltor SGT (>. Preston ISa Sergeant
Clo corrections officer Of the Ole Dearth ment of
correchsons Who ak Cl\ times Menteoned Meld he (ania
OF Berson dauocdk onk Was ASS*S Ned to Ohio state Prison.

& Defendant - Delotor Worden Norman Robinson 1S the
Warder cof ONo State ee SON. Weis \eselWW fesQons. ble. foc
okerodion of Londoncorectone Enstghen Lnst: Lotion
Oo Shute. Osan carck foe She Welfare Led inmutes of
Haat Prison.

W% Deeadont- Debtor Warden Dannie. Moran 19 the Warder
O& Olvo Sted Prison, He 15 legally (eshonsible foc cher-
ON CF RosS cottectonul Tnstuton cohio Skte Oricon
Canc For he welfore of cll inmotec of tuk Peicon,

lO. Lach Oefendant-Belsbor is Sued \ncdivi dual cwvich wn
Wis ACA Caracs by AL oll Ames Meatoned WV Whys
Com Plank each dekendant acteck Under Lhe Colot of
Steote \aw.
Case: 2:20-cv-01450-MHVW+PBS Ye #: 4 Filed: 03/24/20 Page: 4 of 102 PAGEID #: 146

dh FacksS

We On Marcela \E. dent Plaines Anthony Mono Cad
Erend Prent ®. Houdeshell Shared & Word Processor et
Mie \eaw \Wotary, LOCL:

IQ. Me Nakane and Ale Houdeshell Practeed law 4o-
Sethe both Clamiaa Lnnocensee in thelr ceimineal Cases.
Prackcdas cub of Amann duocis Ocu dence.cnd other lesed
Soorces, Peiveckely.

13, 7n Search for felicl Prror to March \% aoId, Houcdedel
cack decked documents. aS Mckinney assisted in Sis
drake of Rrsona FroPer | \ Cie. Common Low CoP¥igh+
Hold HacmlesS and Lademat Secu from deamasen Power
oe Money On Fark Nesekve Avera ment, AVrachment"A“
Det IMNhons, )

IW, Hovidesinell Peld Wibeonldo Seddoc View Pre- Paid
Debt Card Sor Hae clocumentS Menhoned Challe. Clo
Oeddock. Cenvted Phe Personas Probe Cnc handeck

rae clocuments Yo Houde shell Without wc Aent, Cresighe mm
OF Vrolokon of Rule VT OF PolicY, Proc Aco Movin 1% 208

15 Youdeshell freely Filed nis ipstcuments wih Sonverment
CLaeNCIES, Wahout inctdent cand. Cerveneck to Heardesnelt
“\c CUS \astitutond Mail Ot Lock Without WEAAZN yO
Ho, Marcin \G ROA Woodeshell curd Mei anen CowvPlet+ed
the Same cdocumentS MenNorecs choo. i Me Nicvtnney2s
NOME AM Pucca \%

I, Nard 1%, KOLA MoKaney {led ook MH fequest form
DOAK US ON Fo ClO Puddon feayestrs to
Oorcingee_ He docoments TefereMerd AN Para \S 16
Ciere Cies ONY Mucnnel’s docoruntsS)
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 5 of 102 PAGEID #: 147

13, Ader oilas Cl Paddocdd the Pre Ped delat cord cndthe
Pe auedt SVP to Puree. the Persoficd ProfertY Cies McKinnd/s documents
conty). Poudelocid Chuaraeck Makwuy’s Acconk cnc Printed the Weate-
eal fray LOCT'S Cambutec.

ID. Paddock conch cncther Unknown Clo then enteceel the.
he Schon of Ake law hier Where Weare Shell Cred
Mame Shareck Gr Word. Processor

80. Paddout ond the UNKNOWN individval/Clo coeProuched
Leodechell cack Mahaney: At Shek Aine bok She Cikaawn Cle
EMD Nock took LO cv authontwe Stance-yon celProccla,

Os Poco carrcd Pre nanan Wavrdued/ Clo bloc Keck
Heocleshell card Makiane, OS Paddock hegen to Helligerentty

in A loud Maller SPortr Slues ia Font GF wMateS ond
Me UnGrowt Clo, CN SoveNeninCih Lens }, while. Stan a
Cer 400 of Wodeshe (ond Aichnnel Win alms Colde
CON WANS Per Sonal ProherX in Wer Nanws,

a, Paddock vaen Yelied Wile aag\outred,C You cle Wot
Ullowed to nove Sovetieshn Ciilen documents)
Padklocic Phen nonded Madaney his Rocchunge Lecuments
Recsonc, Proferdy, Gnd nis Pre- Paid deloit Cand,

%y SurPsinalY Card UNextectedl\, withast Warnings
addack hondendk Roude shell the Same documents
She Prevavd Printeck candk BMEA Aeon PacascaPry \5-44

She clone Lis Wihout fequest o¢ fequest er PeNmend
She done Wes oni Wer cw will And wiht Consents
OU The Unnowaldo ante Ane order Soc Noodeshell and
Magne to Sek UR ah come WAlA tam, of C152, 5 WE
Drobesfeck, agaiasy PaddoaKS Clay +heot He. OZ Nov
Noe OCEwt Lukin oC Sand. Onc de. documanS Wweie Corsi
TORY CalloweW” Dedherid diol Nab Werke C Conduct retort;
CM TNtEcRredk Ww Baden
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 6 of 102 PAGEID #: 148

AS. Heuxteshell andl Macwacd atulnedd Bae test af Ve,
clocommss +nen nS Yorog sk WMHY Ave, Gani Colowed
Lye Uniinwwn / C/O escort to LEY olin te. otCiee tn
Lae KeYS: Ces tre nome of an cureorta a buiidned.

dG. UPON enter ne Nc eyes SS oWce. 1 ErVve. CSkeck
MOMne’ Wes he. CC SC Ge Scyereran CtkZen), Ad

Yuck Ont M\cks gn atutech he WAS Wort, nut he Ward
Cary WANETCAL Wan tr Besse. Stents Wig Wen Out

a1, Feve. told McK nest Yo Yen c ONO tne. documents

/ ckinaed | ack in i S ands. oe Cs the, ACK oMENTS, Doridecu<
Focnecd cer to McKinney’) Plos \escal « ARUN AS Wn ney
ATEN had WHA WM, Ces otistonal ComPlaine Crom
tp icon Couch OS-C QQ | \O: We, C On eh Soc weak Loom
ANS Case NUMgE Ferker ink Docuwen wS) orher yal
CAy< cA Echeic Crone aA Maries ‘tal, Stele. Cnc. Cede Cel

a6. MK anew Erve. Mio, Alc Yee. Personal ProPerty
delonaecd to Meknne’, teve beaame. beliiserent and
Ans roteck, Me unkown C/o Took UP aun ixisfessive. Stance 44
hy SPead\na his legs and Stabins oc brandishing his Mase,
\Weatdi:

4. AL Ans Mine YC ormnandhinig Meck\wey> % Dersemerl Pro Pert
Seno, Makiane Yo Shut uP cond end cece Ye lacuments
Or Set SPtcVed Ges Mase $ Pred Ww the face) Onc 80 to We

ole

20. Fe then Prsceedeck Mee pds tr take Mok WA 25
Fergorrcrl Proper *\wasen Coercion OF owror Or Need ctor
Sourcnedd Och Seizeck looked gol Gnd ood cloaumends, Cont's-
Cocteck MouQnne’s VerSone| Prokerts { Woe. U legal dete
Mortions latte Alottnne!'s Constitottonnl hee en

So eauered Broce Sc" Documents See Pulnae
The. eerie of Constiotonal tishts As te ChMes, Aicdl OC

Violation ef edke3? | i the fLomm of covthta neh SIP
2B) Wie RE ER He REN eotieet ota rtthi x2
\adicuook Names Oc Mes Ge \nventams che Conte local
SVD HY CYT] Ald Nok cite She orsioal \ocetton Where. \ve_
Personal Proferty ct MMe Wa feronch Cres law Lore)
Evers MisPoSthon was to Pine Ye clocoments intne STO
bok Ges Secor) TWreu* GrovP 2 Ref Lock © d\TOCORLIO
Frye. ASA ack issue of White oH Condecth Reforr
BH. On Marc B\, FOIA Neoney wrabe, aEGALE) TL ntorrte\
Comant Resolution, on the Combvler Kiosk Ce inne
Can on Sle atevierces on the Kosk. and cur on et
C\loweck to Cade \f Ane dekedunk C\iows Yom Ao, bv
UPOaddas Laer AfetAcer Kiel form for We tmutero
VSer due to Une Paver forms etna cliscont'aved, @o Yo
weecales tumuli Cordck tequesh or Prblec Grevrenrcer AfOcir\
SRS Wololem, OF Adacutr Cantrling Ane Process)
33, Nokane’N Wrote tne CERRY) & Coonter otter YO |
(STS) ere. the. Rersonat Probert was Sener 4 1.0CT
3 QOma CIO, The Vesendonts Were cil Pobon NoWce-
Darinon (Cm, Whe Devenir 5 MSY Cone Ce SPanck tho Lhe
(LOM, Aack ProcedocallY defaulted DY Not fesfondins to
the (LCR and Counter otter

BM. On APY WRolt Yee He Wi escateted do Gdeuenee.
(Kes he de lendkuatS tosled kes (eS “ck eas 7 vw
Plant tothe next Stef eR earn a ‘ve
MCVanneN caccedte Yo Genetar Ocavurte Scence Detenlen 45
fo the ences tigites & ESC calnooe cS
e_- VOT FIC AGES Co>\t :
ONd Contr Donk SR SNP See Lock -\9 OO RE
Nate OBMS/HOIT BNET Lor VCH CUS charges:
38. The Defendants failed to ale Planttt cn Apflenl, even
OSES IAGUIN Wy NON Sec #? ACL VANVA CO ABE,
RCE Ol docco SS; ACE OVROOO II See Personal A/C
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24728 jrPAGE AOE 102 PAGEID #: 150
Fo indredntin\ Check Gub-SiP Febosii/aoi@ to the
Aces of Cnet tnslecter of Tehuloil tathoan & Cottections

MO West broudl Street, coluwlows ch

(CQVESE ¥& Vemend Loc document. teat Ml

Acted Maine feceved no cer Pram Conviction of Rule

Vi, Lock Grrtccoe NoML CR, T+ Shatdclso he Noked

tnt NTE rents wh fetusel? was Presented ReLiney

foc Ws Stanutuec, eXcebttoc the condi (efor onl

Cr feduest Sec Com Preci2ed Sonmur fortrons er ond

Wad denied&ley MOK Bekerdunhd woole tefosai wad

Pregenting documents te RAMEE Note! T+ Shorcl be nored
B55 rock the delendcak A Keunmer did cbremed to sand

attec he alverndN Procedure defeuttech, by Makin, a Site,

Nole™ Disnsrer With Protiie! in Ahis Conte thar \s io

fe-coumer Unk acted ay esdudbcurten, See Paragrath 33-34

37 Secgeent Naver ON WN OF CE \o5
feavested, Mack Matnney Come to ite Ce. ows i

Once in He Hece Maer Stated tha to Madan Set
he Wad being Chunsed Gnd, Ceaueste® Mckinney to 43 Sikhn
CK Commuter chevisen dhck wos Nob WSthie becouse He

monitae WeS Cacing We clrecthen of Matet Ge Makinney
Cr Wot See WW he Wes Srsni\ns)
4g ALhec reyewing She Pater document before Madnnely
Cres the Conduck RePork ww Pader totm) LOC \A~ COVBAS
O3/14/ HOA, Volotion Role \T M®), issued lo¥ G Kammer
Q, Written WITT SWeato Moanely WIA, cad Yne dale
XL dhe allesed cule 1TOA Vielen B/G AL wot “me
ULI Moan Made McNer ret (wore Grid Coliiced
nck he Wud in etcom andin Viclakon of the \aw.
Tho Bree Conduct (efoetd Was out o® Sime Cres Anbrak XH
Jets Gee the Foch),
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 9 of 102 PAGEID #: 151

SA Malnnds cdo inhecmed, Maver Lact Uae Conduck
fePort Catlabto Stede o Calm, Wes FASE Brak it
tiled do CHEM Sdasecbon.Cies Fatled to CMe ine letter
CN WUwleer HE Was Crhacsinia Unde) Hack Vb lacked Notce,
ot the SPeahe ClruorseS, Fuiledto Che he location of the.
Incident Ges Phe Low Whee, See Contre awd. sit also:
The chersins oficial did nct Wile He CondurrecLarond
= wr oon Sisn Ces Clo Paddloc i, Ahe otalorok
Z it

HO Maker Wrote a(L.c.2), Wis! rom Lock gou
whet Wrote. CLL.CR MNS! ACCOM g
oN" nef to cette Gnd MakKMeY Mode cr feserverton
ts WSs, Whey clato Ol) Sold ion) Weve,
On 43 challense_ tks OeGchle-conduck ee = ibe
Procesh Secutce. Moone hand delverd the comduckye to cy

Ut AS Non-Assompisk - He RIL
Loce cMRocoanle infaces ToSentler, Seo Canto ded,

HA ON UNE/AOM CR: Keammerd Reson to
Wrote, #& All questions Pectalaing to Vr Ane e) ond
Conduct tefor Con be 656 onswered. 1. SL~DSc- OV
Kammer Cred OORC Poltcy Concecns, Condwch Kepord
ant hens orc Procedurt4, lout dict west address We
Sheeic: COARC Policy, of the Culleseck Woledicn bY the Inmae.

Naan] Prada,

WUD Kammer Volaked 2 Sb-DSC~ol+ Srocedu¥S VT Cd)
C2-Q), S&~DSC-O1 VE COICDCALBXK AYO),

OAC han. S\QO-9- OT (DIF ANG 1B)". VP UAH, thls
Poink OAC Ana. SIdO-F-3I LID 19 Wolatek Winig — Wlaa/ (9
Ot Und IC He Ek Plank of Ais avel cachon. #9 AlSo See.
\VRoladions in Pata 2-Yo
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 10 of 102 PAGEID #: 152

WH Veammec didact sive the name wid bles 46 the
docoments individually he Save oNague cdescroPon’se"
chocomunta. Kammer dtdinot che Wiest. SuoSectiens of the.
Mleacd olottend, he save % Vase desen'Ohion of He

Role) Volutedh! 14 ;
Engasing in mowtho Zed AouP ackwihes as Set Forti

In PatagnnPh CB) of Cole S1AO-9-39 We felmlatstrede

US this VaseedescrPtion lacked Ucheauate Nehces ofc
Skeche chucse, ferled to sive SUtOcient Lacks carl
Crke Bre locecdton of Yaw lnciclend Ces Lew rer) C1 Se
(See conbrooas. SA) Laced SoMoent Process ch Ser Vito)
Contuck Mehoes oct of AMne. The Maker of We.
Conduct RePort, the charsins ool, Ve oMtcec
Wine allesedk tre fue volaten, Aid not Wee, cltawUe
Lhe Conduct Orfortk, Abd tol Sinn Me Conduct teRoon
Cand ASL Wak teSRLM Kommer Viglabed. due drocesS e150.
Mos Petledte Gewecd Machine to te Grewance.
Onk Aided Process Woush Compoter Gost.

Ue, On APrtl \G HOI] Meknney WES Called fon dhe
hed avn to Ahe-Coteton ceticec Mele WA eos

Att AD. The otWeec Stench the XT. ocacth Urs

looking Foc Mckne all do The Clo Stedeek MaLn2y
SON TE eboce he sok himisele Wie iors

V\ 2
Loubler beloce the Yard Closed Mcvintedy was
Sor biced onckCombealled Onder Wreck Mucnney dha Net
WT Megmen Crossed He ocd Cand eniterech the, REG.
Dron iVoloomian, GCtWol, Mckwaedt Lenmedicteln
lodecked eter the WT agent Crleek by Cose tH
Nciney Cladecledh cand entered Or SPechel cMefance..
Ot) the tecocd.. Miso Pub Ye board on nebite ttt >
\ontled, Gobsect matter Jodsaieton oth PerSonam

Jodsdiobun

US. Mokneds cldo, Rt Sve hoard on Nofve usd on
cancemert hud lend been teochek Between She
Pacheds by oberon of law. LOCE ©3119 CODGIO
ThenbGted cdoovd We Conbrncts Conch Manna Yron
caccraired nis Postion ands asked WW Was be an cgent
Tor Locks wand he caowereh “ YeST Mclain Hen told
Win thuthe Was On Nobce, Notice to Me Princ Pa vs
nahi Yeo te eesenh onc Note to Vee Gah ls noha
te the Ornciaul, art

Wa AL Ack nw cn Una Clo noch Come Vom

ron cand Aaareswe Blabveck MoMines Placing Wim

A nono: Malina Weeats ond este aad Contes
MoAnnets hock While he was (ACG Unis \nformechen Cream

Yeo, agerih Ak Ys Hine Ye Union CIO Sede Srecteck
yak ts 3S ng ex Court fom’ Mckinney told We UO
to Sede Ws fharedor He econ Rete he Wid intesecting
rah Maling WecatS: The Clo skal he woh nctoad Put
Mode \\ cnc holding cel\
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 12 of 102 PAGEID #: 154

So. At tec Ncw nned¢ WOS Placed wn G holding coll, and
Steed Of is clathns avich Lesa Noles Mad meV Was
Seacched While naked, ant mude to wend over and

LEE Cand DOrecd, Pride Packs for Ye Gkicers te Ckownnge
{oc conberlanac, Yts Sear On Was @ illesel Search cn
Ses Lune, Notiens C& Contts\bondl Was Soon!

Bi. Maina Was also f \Mrcoleds Slancdered Gnd

sec Wee Clo® Gand Wclodlns Cede.
Seva Oh Messe bee A tne LPH! Woe Who
Bethe Ceduestead MUM to Cechey his transtece. lensed
ON A Secu Ceniende The al Called ME Macnawy
“Sovereign CALen ull Shit Mother Fc hee” /
“AW lan he dot Vaow new to tal Hes Cr San9 onal

yo T. hearns athicer'’s, Aid Not assecd ACAUNL
24 The AO \ack Os ae Sotsatctan Claim ‘Av NOK.
The Neatins ctor fever coniesttd! the Contracture |
agreement The hears Cf Ocee’s acted Wiad anelenc
When erdence wind hequired of Mace c decsior Contra’)
Yo cll We addlene. is te-San os mun Catlywe to dle
OheLS to Aduire duradichar ct Woe healing o& c Procedins

SD Recouse Defendint-eblor’s Nearins Cees Proceoded
Wr at dodsicttcblon, hey were Feauived p ON ede |
Wrbnesses Yer be Cedleds arnch to Meseat a detinse the
Rent te be heard. Due WocosG ViolniecoAc tna Stae-
Bote pB-OAC Ann, S\RO-F-OF COCO)-CEIWIOD
SIASBIH ET (CVOOICD)- MN (90D -OIDY
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 13 of 102 PAGEID #: 155

SH. The Belcadont- Debtors Prevented Mr Madney fom
Honors Wis calisation to Sie credit as asited Uhon
ia the conluctul asremmt> Lock ©23\ToantolC, the
defendant's Frat loreached the contact when Placis
Tae Plain ~\\ LEW Hole md o@cals Satlve to eoporto

CANE | \ |
55 The Plunhh countered offered in Place of deSrdleats
extoctns oc exaction from te Plant} Collected Wwtoush

Colge [Redehws Cictituos Contra vant SiW& Conduct

refocks But Ac Vlnsue to tell nest Wee Crocs 1S erect)

in. Mm. Scarce. Wn LP W/ Hale, OC UMdost Encdame-

In Neca eaves a Inte Wore) LINGO Ged ond Enterceck

BY Organ OEchels RIB cad Bekerwlats.

Sl This Pecunia aut Exooteel Gran Makin iS a
lolnkin Cf Due Process Od Conceal Constitute
lows Of He Ursic. Amed, And Ye feuliic to Rome de.
Proces®, Prisoners Wwe Yio Neivh OF Sa SUAro Mead Emmy
Crom bens Lalsel¥ or Wronslt Accused, of Conduct Wintel
Marl foul \n We detrhuiten rc Protected liberty Neel,
Hus aS long OS Ordon, OFMeMALS Pramke Yocedunn Process
feauiremnet® Behera Cbled, to do tha Toe Proceso

5) Vhocete Ninn hak No aarganing, Qawesg becouse

Cop or Ye VoreurChnrsts ond No Due Weceso Mindy
Ollerech credit In Place of eYtertion, wilt Befeuncetten
Slonkers \thel andl Socal Stsma Combs Uton Wife Q
B(e) brench Of Gnboct of ANd WWost Encchment MRE or
dre CiCount \s due Set sewees penered The Case bs MRE
For JUN Thal Cdemord)). “Specl ress" Cave

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 14 of 102 PAGEID #: 156 .

5%. NeWnne Sunred Cocatars Power and Wis status
Ox Ye Secured creditor dunns He ahem Pr bo extort
Unrasehn SAS ond Nasve Cranes: cn We clantal of
cue. Process, Nude cord Wot Challorse Phantan chirses
ENBaang WV ONautborzZd Soul actuites, thos, obltoc
Ls ae Bane related Chincacs. Whe Chanrscs Gl eo cbhemr
Les pe. toate Sans seloted Accum. Thee wes no way
tovnun! witncutr He Chose cn Slosecten Gack Mamiget

SG Thareere. Qefenckutts cock Mowe. Wamnceck curuncl Son
Charge to Chose te Chet Wick MAMMAL Clrallensed He
Else. Vogue chuvecs. Adequcke Motte Whs denedto
Mend, and ue Precass wes donut Vheds ah Means)
woul. Co Counter Ner ond dakedants asreeds Wats wink
Money Chullenged Torsdictien cnd made c Sfects |
rMescnce.. CekerduntS Betaclied Adminsta we PieteSo
nd tolled Yo sive Muley CO RWS CMPealS, Summary
Jydemurtt TSW order Were OC Jo The) COemond)

| Poackuats cane. Re Spons“ole Yor convertine, -

LO The ewe Rents wate? enmes Cres Common, ae y
CoPyisn belditatmless and Ladaviniiit, Power or AVON
Tr Lact Nesolle Avena Fed AS Athena A

. - ‘ \
Sedenc), And Creadlng Gang Charges Hares Corum verso
Aek (\ Khong), Nn Rice A Lo checge be Wwe’ Congh 1

cot VWe. \ow . | ; ry coty
Denke oy \ge VES BONY) He Cf fone€ OF

Ht BON One Sank ental Vice MEL

ONC Ee Yr orevenceS, Dedentlarte fetal iycted yor aN

‘ IN ho consthutionel fights. wen drain documents

@ Chea tA pun LO

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 15 of 102 PAGEID #: 157

G\ Nok VTE ShoSd benched. PublbPen Was Enterecl tite.
@\ ok ai Defocr, ore Srutk MYicChedk doe ey
Cnutlensing ducsdinuns Te Warns oMeer Moyer leGete
Conclusviey lett ec betes olank toc laut OF Ansett.
Nicddnacd 25000 asserted andBreccied Wis Mehts andwnuule,
on Soceral AMecone lok Wwe RED, chaens ng jurschubten
Orstoring UN GGramdt WS a\renutY Mule tersoved Tielerd
AW Nar OOK Matai to cdatt ot dleay Me allesabens. of
Plead Gotty oC Nob Guilty, The Wnccuch Check Wo Nat sult boty
Mole & KAS Work euilene-r Gndfallek te She + hag!
Jartacltotion. See- Exits obfeded Ch Len groper Receipt of fitdone.
Usuparin of Jurisait
BL Oe to the biel Ibtecohn OF contends first Werched
The. dekerdutt- debtor, tus ease Ke dnh Gem Custad
| (

Fetuen the lerconal ProfceN ; Pucn Con Relense Rddouk.

Tom her Job dubes ftom Loc/odRc.. Release. Mie
Monee Gad Co-Worker Camas Fam Tesh dues OS La
Inocacl Clecks ager Dnecase moce Ame in Low hon,
Luen anec ocisinal cLies of Myfocmal evenw, bomys
ONLCPY OF dlectsita made Wy te. cllesec leer toed:

However MUL Save Creat Sentinel teo% dey:
Dre Conduct Refort Avie 1G) Fal: O95 Sire om Cs

o> Even If Le Contech were Not Veli McKinney SAN
Voue [Cred [Semmes tos dafendint+ delatecs aa ~ae
His ented So teovec nC @umium Ment Conus
errcamentd€ PIAS! Compech CC oct Em lied in Low)
CConttect Emthedl In Lach CNesttutten) for Abe Value
OF Nis fecScmwicerCie When serving Hmne Sn Hole / LPH) 4

$(2
(oy re 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 16 of 102 PAGEID #: 158

Nor Ne dekrdon-clelotexs nas Sclblectel Maude k
Leo SlaveN oc Tavolamtey Seevtudes

65 Madd Con (2cou Soc Me %o deNS Semte oc
Slaw exdenss and \osses. Nominal deamases
ComRensaton donnxd, Ord Ronire Jomascs Plus
BhOO.0Ge AA Loc eon chet Belendont - Helatercs
Seok Modane!'S Wael andh Peomet cs Seepelty

fot Sone Presumed Valuer false Sradserrh doctnae,
Porteses Volulten ot Poltclh Porte sess See Rule ¥ (2

For Niernnkine Plendinsd: 05 Feld on Yin d's complained

66 ON LASIA MadoncY Wed Pluccel Wn Yoo Bole/LPH
AS Wau 15 NO Artdente GE Whes MCKMNENS Persancal Ocher-
LY Wad: LLesal cles HE NGudNs Lesal Pabecs cud
Laos Sy Wetec On Olver Lesal Pallecs at We endat
nis COCK MWe lask kecouse GY lack GEA hove ;
nate Lo LEG. The delendants Vicluteal due Plows g bk
AGE SNA Mca cn Olfortunty Prelare a deine Male

CNADSIMIATS tot RoM" le trea handle, CHAS, Peak.
U0 leech Socoments oMor Sort ct Wrest he needed OC Not

AQ LOct.-\8-00\8S7 As We dete Coondut”
eh on ne Vb Wad Ctreck Soc We. Rest Ane Swart SO
B. Preston Wad \n\ Posse Sion oF McKime's ae a oa
Lacker laced, lestr\ Onblers, be Sarl 5 WKS. CAN Sor
Documents c& Re end Wve tale. Vesta Packed #r
Memos Personal PeoPestt WAT, Wis facGue Wied

| Manes 0.% Pecsonal cond wd Oocdert¥
cokes Wesel Wwioak MY WN Pf cal On eno bens
Case: 3) Who, ele Doc #: 4 Filed: 03/24/20 Page: 17 of 102 PAGEIR #: 159
\

OB Placed nrhe Webel LP, cand no Notice, Bebendonk
Preston clleecd, MUGMACN Wes carer Me. Ac Witt We Be@a-
dean ANIL War Fecordk co Pre’ fecett oc-Gerr wile C Con-
Jonponth tO cand toon Mt cater tee MOG: MCKinney wad
OVEN Cy @Xttr locker woK bY UNS: Manaser M5 Carte be~
couse Madone Gaited 26 due to Cote Matin Wn Sle
Cocks he. techeved on extin AH Cautltert te Wie’ SPate
Coe ese esl Mutts.

A Pres Commbbed Vhdeb when Ve Sook AA OF We Mey
Pete GF lesal Pace CRAs mcidmney’s -esal Cook cael
leac\ documents. He doe MS BY AALS HAS Paces Pleling
Seneak Heng & oven Petsonul lesal Palers cul books cats
Ve. VeeSence manna) Preston Was caveat, Swat he wad
SA \Aolotten GRAZ a lnecouse Wo loo Nucl o docuwertt :
Xeon, UD BY MS Cater Nn CePreseredh Mcidlney We eat 7
Oot ollewedh Yoo Wave UF Rlbecler wok’. W's decir
Cicheched te We lade OY Preston uw Nofires Ow FM
Jel ull OF leeed Since OFF Ave AOR Where leael Vio
exh Leccr, Padecs OCLobreh Mat Shree 1 and Placed, senwed

IO Croley OVEC Geet Lesa Onlers, Milos \eetal cx
\ cand dalecrnioten. And Gat to Ke OF De Courts,
conctioes tes debrwnle farts: deftyukton OF Cal?

NO OR helt ANA Dhak He Mable uc
Hee Aey\nnd Wadd uve Pacled nts Oni
Orkerly UR, ont, wor, le Crroceen Personal Leaul Oalecd
CMEC Cat Clatning Seeds TH) Shes 100 ether Bropecty

Doe. Orocase wid lanveg Nace cndncs sich to dafend
we. ore nee gated tel thett-& Larceny,
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 18 of 102 PAGEID #: 160

'] \ Vhe Dekendlaat’s Waluding Presty AN

dhe Shek Oc Cruces in Conduct tan ot SNe. Nowe. ot
Preston Check Aled S\“RSSesSion of ConLraloonihh duds
ao article Wioninal PoSsech wail NasBeen ca Nectd OC foc
Wid, Patimtssat Nas Not ean Shen! Qefenclaunt Mel notate.
Suasechion Letter ond, Noniber BR Place of fe Welborts cle
Wardescribe Whur ofCorrd or Ste Solloctks Fats
Belrdts Trmpter Kecet of Erde, whet he Sea!
Mule-cr PraherW Necond- Distasittin onl Recet oF
MoLMnaKg Peaecry

Ts. Refenburts Conduck hefoct is Vasu on dst teck te
ave SORT Nolte. We Befendunt chalmerd he Conducted
Bre Pad NY ninselt® oe WN Wisc lf due to Mckinney
ans cnet rw \wds Sv OnaPer by Poke, Belen Preston
NA Wek SX “due” So Malone elas In She Wale. Te.
chelendntS Clair '5 \Raecerourd Slere, Was NO facts oc
de Wied So aire Aludindy SPealhtc OC Adequate
Nowe, O§ Cw, OF WI MUS Recsonnl Protec \

wo Packed Ul. ore cen CHume loud culeaucte Novels
ceayWveds Mca Nad, Permission to wae \eooler lootes:

Ny The Dolendlurk did nck Show cay Crtvlence co Milne
Hae CANS HC iit gerd Add Nob Shay Warbwad neh
Cached, uo, Cac Ketled te Sire NORee ond AL nab allan/
MORN te ace Presents In, Woluchon of Ave Preces
The Dekerdonts locked sodect Matter Jursdichin® Rerscanom
Jutediction And Usurbrtion oF Sussdichen:
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 19 of 102 PAGEID #: 161

$= Ockendunt’s Acle all ok Muwnuir's hesal, Educchinn|
ond GeractA Seo0kS Retalinvor Conshlracy asahgk

shit's BX Oe Pryor of (SshtS undec Coloc of law

TM ON SISTA Mae Nhe Noddy Wes Stil elas sing
Combelled oth eS iN Lhe Holes when Aewes Paced vOcnu

inventor, HSIN, IN Vrolahon of doe Process \Witkhost ty Conder
tetork Contterlond SO anil hovina VS ‘slotedl GAY Col\2S

Or Pabiaes, DeSndutS Rhuldudesh Concrired tes le Pavrcte,
Send, deorwiton oF Mshts, thet: Lofcey, Valoded
Doe Proce Caled to Sve Notice, od av of CCC0S5
dey De Concts, Mane asa was Not Present onal Wed hot
Presented with ov (ecetot Unit SIGHT He den oF his tlleac

trangter From Lock to ACES,

=e Nat \andt (asedho sisin He vecelit Mreseneal to him boy
Borin STO Agents The fecetet cdeears ste - Vole 0
Sennkvre oot ONhas afer to be O.' oveek GAIT
S/I5[ Pu Jee Mochedl. The tece0t Lables mnie tee.

Not in Ve wack uh The Pack u0 an Conserved nH Omak
‘pass ov ke \ Pafers, TA wid M "59INg More Alen GW bo

On reak (> als on Vesa fate. Awe wee fo bookKS am
Yo fecal Lebel. The, CTS Asti Mette Me Agoura

Mvp! to Svan beatort SB ive Ave PociL U0 orsionully

> Nog anh Ven She Lara STG Agent
15 Nowwor fer O Lect ya9S & easel PcPerS. Anu,
Mao ca AQAA Aaent AOOK We 1 Small Base Dros Cut
S\\o totes cuh lonced or Engolmaton nick belict he

Jeo tee, p95 Ord dW nut Outen on We loos,
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 20 of 102 PAGEID #: 162
Te. We STC tga wiole Gn We Cc2'Pb Under He “cesta
Wocd. Vente” 9. bass hesal Work. This mode We
loot OF Madame’ ersancl leant Documents Conberland.
Asoln Puntduns Malmey wlio Que. Proceas, donee Grel We
Prat to defend, (eteltcthot, ConsPiark Yor chePhinde Manis

TT ON SHG Molnng Wh rand foced Krom lock to ker
Ont feceuing his OrvPecty Ye wo Smull Lesal bass Wee
missing cue ck KG, Te Gb td) Mame I fe dic? Mot
van Ake tecelt he worl natset his SoaP: Shempus, showey-
Shoes on cer Heung tems. Moke Shane witincut
Pooleddee Yo seserer CeSelve Wo Carts te Challse He mssny
Leeia Gecaonl Profecty, Co S.Greson web Woke mth
‘cdo one Nvesina hesal matt S/¢/2oR 5.Gresohye

13 Aon Maludes due troess was Wolodtcel Makin was
NSO Plocedd Duud te Vele LPO Coral at RCT

tf —frce Ly af a \
eel oo fn ah —f yn _
" , ‘ . 4 _
-t pf ——P oA Obs aa wre - \
; -e ro Aa t= Fee
if 5 rt F, ,

 

 

 

 

 

 

 

 

. tp

  
  

 

     

   

1. on Sat Anny Gled Wis odeantshetve temedt
ON saa oane me CX Concecains al\ of his orohecN, : .
MINS, Led OocomentS. ACT 8 ocr Pocedl detected)

‘ek BY Pst tesondins to Me meer) ComPlaint, Cr
derwuht) oat ol hokadkars. Rktadats O\\aweck Mokimey -
lo moe sewedte Srevance o/4IN, Fe ee
conndipeh Ot Nont2s ll 4/19 CO. Blackwel) tun Lock
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 21 of 102 PAGEID #: 163

BO feSfonded to the RCL Qrroalance-Gedaster Ree

Laxets LOCUS Mludlwell Steded Yack he wos bn tecerebot
MURS (NOS) Notce c& Orlevine Veganthiis Awe SMNal {
bangs CL CtoMecty Yen MULMAL Was trensferred Seam hoc

te ACE ON SIGE, Mrcd Maine did Not Stade Unb wb
Mmrssing, Tock Mande needeck ko we wore Steck as
to Whaat 15 WIS ilnatam his PooPer ty. The ho reader “
Probert recetot, That he hack ucts to Sol On Ae.
Nos denrede(Blaukweal Cocled se added He 1.4 Qbeese|
Lio Leenl Boxed)

BV (o/1gPRS(Closedk Tamue Coon ~ O's fo5iPon, Qened)
ON" bo} “as Defends allowed Mudmey te moire
Coca to OdOcal- Escolacdse Peek Monona Witte,
‘foe Aes adnate leamedd 15 eX huusited

Ph FII3)@ C bLeelweoe Addon Ame needa)
Ot’ Jol ght Clete CAR)

COD \oAIBINA Coesed Trade SOOM = Dispositen’ Keema

~VO~\F Maokinnats Ye Wad ensited to
Tec ch ene eS BCE On come
Uninatrr darter Moe elev Was Goon WW Nac Wnts

Scoderhy, When hE WAS Called. YO Cerne & Small forte
mote Prove VN on G- \A-\F O06 '|-20- S's More Wor
Wel Yhe-T-30-18 dake. The fi 3)8 tecet Showed
(eccl narCrionses or \eac\ HoakKIlAn Recsonnle ~

CL Tesmmersie DreverasQrvs Calle & Posies
Ce tN NN co kandi

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 22 of 102 PAGEID #: 164

BA Some Cdner lesul SroPey was Mandy Was Called

Lo Grid yo ck RYO eirer ON L-194- 19 OF T-30- 71,

To he Clear Makvind didvich tecetve None at We Protect
Crom he Mack GLIA CecerPt Soon oh Modinnds on
(IGG 9¢ 7-30-18, bok Onl Sounds fecePr "\ \eder
Looekerteds WoRert

BY Dyced Udon Witormutan Gwid Bele McLingy beleues
Wak bye bE OC T-B0-VL fauls Weseie= :

Bac¥S Roc TOM Mack SemYo ACT Ratnirs Ceree—
(se intecce ied HY ACE Agents: GocteR Wrest, Stole Meh
Vacca nN. AV Yeeltues 2ss “aking Ow OCoec ry ot
ROE ASKnts Look Pluce. UALS of heCs ee tere. Modrndy
aredto Prt 490 Codd Nowe geen weeS Whe. RE
open, Blend Une Cover When Wey fouled to et ride
Lhe. Mack. Teco GI". Hote (Molina hus Never oeon
dey Macc) Bubs Poke WS BESCE TRS SAP TO
MEE, heen Sent to Mack W tetalicten NV Loc
Ue. a

Aan Sooneh Be Mack Recon yeroF

% he a MO ween ROL agent Authed We BL
Pylee Nos MCC MeN GANT OF [BOLT Nrurt ago Wau
FW (acest, Nat Wnadns Ne Weck 48o% Nowe oe

ie uy) A Wwaled! booked,
NaC GIT Ceceit Warde Ve ae Wnts Piechy
DA Wyk Conk MaQnne’ WS coins Wy eos Mik fa

\

Lan (2 lomo Xo FE ”
Woks ot rE Koo oklunce ck Clecs Teme

IOS Cx Ue? Lewd JIC AN Stee ‘A Went ONE

 

  
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 23 of 102 PAGEID #: 165

Gla Bola cand Ww, wecouke etn, Pases were Present n
Was BRAC Rok: AiSo Admirnttth Alen\ coli’) Pages

Cron, Amehcrandueste duds trudente book Wad tunel cert em
BT Nuon Wasedter culledot shen. fast So
rere, Rode ov dudes 6/11 IF Cad TZ0iF on Slew
OCLADBING

BE 0D. Mocldwalls Arlee Wardlon Robinson Wweratet
warden Norsany RCEsLodiz uni Me asents, Knew clavut
MUS Frolect¥ laut onhete (ecorch Claimed to Nos
Kou of Ynis PooPerty, When Srey Wace Weones Coniraling
Ane Select, Te. Qekerdlunts tordneck Searched Setzeds Stole,
Paced U0 Be Mcnne¥S Proeriy More Yon Seven GD
neds Wa One ante GS ANGOWEY Stam Lock to ACE

(Ga. Prec Sra3cl hue been ove heh Ul afer one tAnotes y)
Noone T Paci uls ser one “nonoker '
7 YAS Och Mocedkurcrl CM EWdence. 19 eXweeted,

Ree tes CONsPrredk Gaalnst Mshts oF He,
NAnkit, Consrired Loo Cedtunde Melts under Ve Color ge
ola, Oenvod & ace to We Cored, Prevenenr Paani Ko
Que. Orilisece Into CAmnnl ase OS CR10-"|
ne ¥S Sanatons Prevented McKnidy Cro Golnins A Wehec
ShetiS Daan VAIAEASOC NS Bench, Rekendiris nd
“N Clensed NULME?S Secucthy lee ond cddad co. Socrl
Shan Of ASUND Memoel Cd (UN \edk Nro-teby rae
Com Cobian if Reson and Gooey: And Rebolreted\
me NGG RAC CUA Cad unusual unghie ty teem
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 24 of 192 PAGEID #: 166

Go. The clelendoars has Prevented. MuQinds tom [arsine
Ass Const Renu Wolves in Camnul Case 0S-ChO-N 3g
By destornns VYrs ot lesel tesearchh. thet, Welding Lesal
Mukerer5,

GI Nard Woltl have Totsed Roscautoc m conus for
\Rolaion of Continbedien cnc dtle Melle content
WS ACLUSSELS, When Phe ProSecutor araved Hick h
Not offers Seteer Deter ron ae trek SMe
FOUN cot tre MURR CigsecTedk Wren Counsel Cadectesk ond)
al ae on “ww INSHUCKON. The fesecuiec then

woquised TOcicons s¥ hearse testo, ey fefecing tohim,
Nid U9ING the We he Aiest oReec on We-Svene’) nt
Cant Suse ANS Jury, Vetendint oc Vtnee of Counsel Would Age
Kina Wid ne Wad Si-fock feline On TculSans Weate.
ents testlonun, oat otet blac male Wivn coeds’

OA From Some Uniknuva Prantan ast o& Cavrh Wihneh,
Aranda We Srasecrtere tehed on onrotker wiinwss sesh
SMonv HY Vhe. Naw OF Tetrictada whe Was a wings
ef Ye ants and Nobtethoaten Who clso SAVE A
Celt Sewing clescrotion, o& a'tck lnlauk Male win

ead’ Yd C Coocolbon ted Vort Chrds Save
nem ke ie Seer Coon Jenene Net C uniianian/
cada. carck Cr. Sroutterds dust ke dacilsans Prankem Wiin

OF oh Ackerdemks Vor ieee Mudie’ Would new
ccoyeck Brot JeackSons Olnonten wihress On Che
Orontom ottcen Wolnied Me Viet to Cite Brinn,
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 25 of 102 PAGEID #: 167

AY Nct\inds weld nuwe, cred doc cr neteral ond actu
Lanctonse. That We Protteuter Viladed Contrermaden cag
Crosb-exuinnatien: when he arsuecl foc HeAlst tne. Gat
ols OCouUnistke ostieer Drlan Teckson WhbNetiest
orca OAR SEN) Gnd Teil Clais Wah Are Phonrtem
WtacsbYrut gear Sncitson Me dascittten. Maudnndy west,
howe areas shake Prose ite, Viclovted Conbertecbin
aecause be ocsSd MCRAE GUT ae couse, bene,
Ye cescethan ofbred Wt Teulon Bad He Mateted CO

} HA) . a Neg! 15 SuN+ —
“NS Cot he Preset” opmna Huck Maddy vo Sui Be
nis eats We Ponta Wns Vira Gnd de Phat
Bvec UAdowe. Tks ewes Mooney fen te Vrolrdlns
oe WSs Conkuntedion Nalets, And cilaas We froseater te

Use Ce coMmCenrhen\ Coolor ched WEAN $o 7SSRENS
desceAtions to deh ul -

6 Mole Would pe aceed wis Clon’ (CELL
Fe ee Nodcon cur of Couct clon Creesten, cond te
intetchanoe tre Word cdescaPhiun for Ve Wo co ant ttan
Cr to Lo Ye, Weary JUNO He NGSHECh NG Wewy
WneaS Who beleess his dastcPhlen ot cr Rercan to CV enti
CrcpabunaPCanicd Vice Neto foc Ye doy ‘pele Ye casc-¢te
19. W\ tdlentreate": en a-tack hs Nob oe :

Thre clone detectkes locas to doin descnPtiiens tom

ai he aon an CeLSOA, Without dent tccdten, Ad Clos

\ dE descAPHonS GF Suohects i -
es oe LanesseS Who WY CUStodN, Wd
ECOM

    
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 26 of 102 PAGEID #: 168
M6 Dowie a descaPen ch sustecdoin Where Costedy Without
Wenkiudun, Crete the descriphen fom tne ahem st
Vo Sb feck the¥ have ny custealls of Tagine OC Cleate
Winess, Who Dave Pre chescmRon Of A SudPect a Otic
has In his Custed Wwithost identihs We witnwss whe
coue Ye desertion Loc Ne Queboses of Matdhis Yo des-
Cadpon, Lean Me AAU Wwirtnessy to te Wines Coster
SoscbQons to \alec Sal He Wines in-Custod tS Also
Vo, witness Yeo Uniiraw’ witness the oFRcer crenta) M\
WSS Mnbnde Bok Voth wilnesses onc one In Me Sane

oA Withork \daxtfteacten ot Croas-exoniaben. foc We
Oresecwder Buéive Wut the dokindnt So Sully Rex desc
mural obtered Wecoute Ke desceMinns wiatclnCies the.
articlal Constuct cheated 1A Ye cheers wind Yre-OAKkow\
wae chesceihionns Owid Qe winess Wn costed desciittien)
Wit, Yee caddie CPleck of Me cobeers oC dateerea telling
Ung, Wikies YA -CLAted We Fond G:5.R oN Ye-Su5 Pers
J lAnkne, Coeccing tre Witness In-Custed to Make O \etes
Kole \dont Len Dated OM We Reesum Miosad, unreludble
Cre ldeckal Eatdline Cres Se Waite ven) becuse OSA ts
en Wie Chat nas Mead Co BSNS Wah Renton unowere
Ga s\es of Law reankWes Crk Carle Soothes, (ele
On Ye, SrSurdGS.dh Wn Mace o& Bewiness idiantatton

\oo The Delendiaks Wie ee execise & Care My rdonul dshis
Lo econ Can OMeNSEr Cedrer Fe Trin Or offoctunw ry tO be-
mone commend. And. have Recarre oRended cnc dettagire,
PAN beat WIA CO&GSANUNG ASANTE MOGs wrer Nid
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 27 of 102 PAGEID #: 169

lok orovaltt Correcien, BY CXercis ing Conotinihtinul ahs
but We erected UPI VIM Some, {es ha9S OC ekockiun OF
Avore, Que Trevor have amdlNrd ond cccembuated to
nado! tere Own AfeasnesSis,consilracl) to clatyMude

Nk Mnners Nrants.

loa The Rfentlils has exPloted cll wd Macinnd, Strobeasies
dokenses, Necsonal Lesal ProhectY, andere cant wis af nets
AN OR Perso. Toran. A Yrs oR (ese, (eck al Wee ma |
Yalan nie Own Nesewoln runes Vile bd lay nee Soe \\

dio load \orarty Crevented cond Ios stoned nn cere,
lout boos Ynmuan Me Wal, wi At cult \gucdans oF

Buia cn Peedi Pantha Sylow AS jestevte ocd ¥\ wane,
A ety CompleyoutcR odes Yalkiy cil montrs
Gk Mrelar\ns Cr Prober ackern lnifiing leelnind thoweenuialty

lag Wily IN Cell Wihart ot sh So
oo ie Sot bose Bales es Ber

aki, Mt(claneY Hom Shows dve- de\\Scence In We
en Wash Warr hurt hes Calinad CASE. mo ac
Deventer Neto For Gertie evipect des hircay, a :
COCs nods Stoted Makita From Shahn Voy We,
Drogecutyc Gast SOMES Maver conch Loon Scot? EY Al NOW
Wav Committ Sulg- heb Gel Goud. Middine World rove

kd Now Yo inficg del Jacioon Wb eer
TNS el used for Yat hee Se mice ndsertea, becuse

MCL Mne cused Wo RoasecuteG ust Ne. Walch bernie
all Unt ho wold vost ee holon ‘e> Page: 28 , o PAGEID ac 170 |
Creation Witcn wed hedidh and, Wh ae ue é
ey sep aN cd tia ili
Concerns, Anca AV TeEWClars: pecowe- ot eee
beahon cok ts 155Ue. coh Ye Mtoscouler Sole MSleet
Malwa, Coca Zod Scots créeblnss on ilar Radon
art Acvrcomsntlel endian loodsiedine (Cl Ally, using
manly Vacca wines! Cocedi\el Un nent To Shas suas
Woh Wake MWe “Hines One Leta | nes tovlen
vacluiyy te, Cocks Diy dakeadlants « Whica Melenes Malwa Co"
JemorGrahre Ws, Nucla Moot Cond of dbtadts Nev)

Ley Crane Contos content otek.

105. Co ndente neg Provend Matias Frown Fesentes ies
Cpakle Secheacd Clam oor feo Heil Couch of Wales eck.
Mc Sandy Woo aware Sees acon Coccesss valte lot he ned on
Mocha rie Progen See CN Noe U-CAe PAL Moonee
ne. Sttakeh Tete Couct Weudive, Condudit Hout fetNoners Awd
eww Saat Wis Conner Shall uve aan Mere Mn OL
Joa hn Onis \oul ON Nie Oansh oF Skilar Wot
munch WE Waddle Seater! Anuse- S don sgue wPpioriule

Cor paren lease Dreceeadlings:

Lob Nal\nads Wood nnve Wel Ser Been 6 ce SEA ON Wl
Conbonciaten Calin, on Wcliiy AN, Wwe AEA
Sresendegly Anict Ye WoFedder OCeredk donne O06 Ing clined hao
Zyn\by aecouse bo Wate Re Doscaithen CHEN WN Ye ON raw
eoaeereee And ctor Combion hecho Chita RO Lital
cock Neubedh M5 dascie eA NNN, wocesny estemny
Dace. cA Coreen Carlen Talon
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 29 of 102 PAGEID #: 171

lo] Defendork’s ch ACE Volated) MaLliwy constuthura|
Maris wren Sh SiS Man’ Phen ond caver wentes
Ve ADDX AGS Behe COMEMM to teSeacchhELe lege
Delers, \Whon at Loe Matindy Meceled S:d0hr o
Weel See Tay ON BLlishi&e is is Not enowh Hw te (2S2-
ata ond Fle OW eoal Pater Prebecly, Defeats also

\OB (equines mney indon Tamwe “© iene She!
DAYS Nelli ANY ANON * + Vey Wave  ¢ MES
cor Abel Con not get more Adacaershine Vow Woy Sie, }
Cn,  Cedoral Low Statve o€ \ittabeny vegan to ton
Gotomacdieolly Grom te day OF on, Mrctlct, Betenubacts with
mee to Ho CUS oni dries alle. Qeferkimts alse

IA Con G/AIT Avewocced Tao Re tresnbcte/ RCI
Aancurcemonk tecevredk From COCA Assistant Chet
Couns fesardine bookordes? Defenduats Vduscel Meine)
Net to @S§ ACkeZS Ye Courts; OY Not Cllate donate leads
Cram, cabPrred vended: te a Seeatic Wnnks: That i Seatte
or Seciee lamate on rat donwedterde Instuben RCE Wil
Nor cco We ok. Medora Orinted Matenud may nut be
Recedred Withort Powe cbr EaMudets Connar (lene
beckd Fron Ablraed Wandars Yad SNe Cee las Yo hwnwies
cha tins Docks Press. Nerilateds APPalachia Rook te) flerenat
(TOONLES.

 

MWOThe Nefindlunkd Stoked n Ye FAIA F oo
“VooalkS from Venidexs ~ Da’ ear te {i Aateancarrt

pra Chana Baty whut We do Naw!
Case: 2:20-cv-01450-MHW-PBS DOE #: 4 Filed: 03/24/20 * 30 of 192 PAGEID#: 172 ,

The Qelendindc Made bss change V Not Purinasda MH
M ie, Bee sc in Q Weel Adiwsinnsbcabne Culer an “oek

Cte, WN CHUL IAG ve, ProczsSx

WO. The bes Chana Cle burdensome Gnd Revtes Tamules
ee NOW CON Ne bY gong Gon aah Neo ete 0

veh Wolto Ygtk We YacdKks Canc Maennls Nave |
oi are nh cAboraved \renies 1h Jost Con> COmEtHiom
Oh (dOrUneA Veruler And We cited Vister Com dust
Sen Ve ak

WS Tle d 45 claln See Blots Chunec, Wut be bouts
te Seo feta cig, Peed Malgal Het he dpa
Sen BY Gubitder cond He PAdGge Must Naver ML (0

day C Cadre Vems PurchsecAd We
Berson rR A oroer Worn Geely Cums +nis Ye te
nig ‘sGue, ecunse TSJo Percent oF Ye. uk Van
Come. In dart Wwe CAM eceP DY Theat Madot¥ OF
Ringo OCS doth Nove Rechts, Belowknts enn hog 206

ey foendnch Gandy [rien SA Yak TE ordering Cow AMAZON
K (erie ave CA rece HendwtS caso SveS HPS)

Le chedes,® WelOG ink -~ ames onch Noble.
UH Defendant ee Senne or fecerver"

Neted Oye Process falled to owe
Wee Reet ful of PAIN ekendonts Wud bs
Oloced Ye. nuedan On Me Plalnitt onc oC Deedes li

Merhoce.on Recent wren te Plane or Tawide Nn
Cg of tut Vo CROCK veoniler ot Pulalicher 0S o
Wo Gener OF Vo YacckS and Wnuk to abl Wat NS (eA
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 31 of 102 PAGEID #: 173

He The dokendert cousins Ye Plain cadlor mmues
hacdén) Wy Sheng onnecessamn ywone te pant

pr Hen Forced ter Send We loc lanck te Publisher OF
rome cui RN Gr Masling, Makns is Charuss was
Nae. Forclos Plain oc Emde: Damuks to bode
toca MS, (ath We Nume of He Perso Who ge Seth ht
Corcine, Clty jamwdes Yo law books Fo (hanes 6
Noldlety Oya to Not bY Koo (IMALON ASC by Stolle
Loo Stee aockS Gum Coma to WiMmurhes, hedione Wee,
Hooks never teodad a Cece, ond urdering wot? ton
Wi, or Doered and Nobles Newer 1 cece
eames Monc®oht Me Vre \nrnted
! ! Ad ocr, AAS Ae hoaCindositys
Tay YS WW DekndintS Send 75% of
ote. yack, Modo) AmeZon§ Dek: Ve $e
OO oe dared Plant anh RumedeS O63
Le Carty to @r onder WW Yack onl otter tere |
concen Cranto, Hekendurds have deren call Plat ‘|
bookS wk We Con ocdar NON. \Wt4 tS Constvctive O14

attual Violins. / oy soul Gower
\ \5 Ww Way to Na 6 S cee Vick en
ocak Deerdlonts Cen CaSi¥ SW Ne benlS Jew} Nye
ex feat OMA Ben Damwies gernto teConntS TR
eer\ngs Wher Probe’ (OC MAM hws pean Sent witha Platt
Kaa nne tt Came cath ek. No Notte.
~ Cas, 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 re of 102 PAGEID #: 174

MeL Jaansan has ween denvad Ns lesal bos,
Aor E Guettera ined been donrel rs legal boots,cnu
he ocdeck Com arn & Nolales ond Wey didnt seauk
PEPE Ye FIAT Annconement SAYS, Wait Barres
onc Nove tlward Sends a fecePt® Melding & Bvetero
Wns deme ese vor, duete no lace

190 DekeadwkS Loread Meihnd¥te Serb hie tend In
2e Clectnc Guttac Nana who Que Precezc / Defends
Clalmed Guirter Was not Peemtaud at RCT doe to We
Clse. Rule. 17 Cheroencanch (NCA Secu. ACK Tented
Yo dlaghdy Suitec clea,

1A DeSrdads ck AcE Renes Lamuks access too Certs Wea
Ween Hey call Mantes te Me WheaeN Bo ~-do mynv'es late eve
Vw Soames hue be, Subtmcking more Vhon ore Nout fun
ete \eucs tee WVWteS Co ail ACE Oelendleats
N Closing Yhe York tele @ntte Lew biotacy Sects,
oAme. Referdotts Wlener wihthe Low Library nS
OC Omer ACES rt He Some Ane of lou WhrorY molds We
WAMWte Ihe WS how Woe Hines OF hails ‘to Chase laehween
Lala Vn of Shower or cter cochehy.
7 ni ite RINT RG kn to

   
       

 

 

          

\ ! ear tee nt abe me = = a teerimty
pee pile (ESS le) Ye CourhS: RO Lacks Ye Cipro
Ley Core, See-Be ot malian Ye over Ctowdlecl PoPulate cof Mmurs

Mae 5 OnW one Way Lol Whandadoc tooth sides of Be
snahok Snetton, becoure ewer PofUrbten, mor Me ot eal cnc]
heciOlne 4 Usedon Mules hecose cover conding Wnis"Cluel
cnunusuir Punddametts oni Bernal ter acess De Courts
(BD Helendint Dommielorscr hus clgo dened Plant
NOMA @cceso Yo Yhe- Cosrks Wren 1 Pus en
re +o the Plow side Wes Cetl on Ws Me GT. teviet-
Coe \mediale vse Ob ame foc (eSenrcl Caselaw (025
Cand Procedure anu Aztrocd Planet his Mah toacess
Yo CostS Wh toe Preras. wien ib Susttaded foe ©
Lavits Whos Linmediehe OC Ccloquedc lowe ond Nete
neoe Geo. CMtoumestencets Vnut cout, EHS Re-Pefaon"
No Walkin. Reesat for tating Ys Welt From Moca cnc
oot LanyderS. Tes Neate wab Yeden Unlle MKWeY's WS Ore fe
Tatler, A Vs ctl ceten, Vile. bee Me's Wy Vela! bebe
i s \Wnitteds ae Vw \'beW We Closed glass cee
ON he Dohme Unes CNN ache has been Een Peded at Whe
dakenlat’s Spor ond Vamy Crom teeta of Me chlor
moe Oyernteetandaat’s Wo Peck oun eFReAVe (eM Veeventies
the Matte Con Chine an eSece Actenr.c¢ Rerlestithic cuction
ene’ $0 oY We Wat.
a heain on Naren to 30a Pekerden: morson dened
INCL Me C.ceoeG “too HO COME Whan ‘+ danza Plas heen cciney
6005 Ley nao’. FeRadontd Monson Gerd MOKana/ SAR ohee Cf
Ron Uncatrorted Trem Pecetred™ cand & letter Lom 4S5:sene,
ened Counsh tesardie oo orders: Aeolk Ronutions (Cree Pace £5)
Odin JeBer wes ons Albedo Aunencled. Version wit
COMB IONS on Gddroere rrcdiddote.Ces dtfercent Leone
IRA SN POO KioGIG) Bokindaert tras Noo tbe led 30
Hie, Nobo ce Ake senders, Name Of Pecson OC us hesoroe

Subschag tite o€ becLor Ven: Belerdat Nos alloc! Ne.
“etait Vuh Porous No feces See Patmeheen LOT" We
Belendba Jones Pawitk acceso We ehla Qoinvadine, eee
Coun Dlainttor Famuics

    

 

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 34 of 102 PAGEID #: 176

125 QeGrrack Prddbocidcommidted telt: Thc lot extor-

\e clhacseck Plaiabtt - Mcdiney"s Beit occoonrfoc Wis Pet
Sonal Prolerw Ahern ConsPhrec. anc Yoo, BCrocchedk: Cncom
Heted WL Tistrts Gador fersonal PoPecty in Vickahen ot

CH \F USC RU-ME WHS 11%5 11S VSCESID \GUS'A\ |
Ceockventin, FE Brat Amendnectt 40 Ve ontied Stakes Condh

Verda Paddocks Kammer, Fe Later Medkdllers AN ie~
COW Panck Som Occanir He 55-CRAO- NBC Where both =
ot tre cotcet of ak dhe Wal O29 teed Ver Gals of oct NOC
Tyblteck. conch ot later Wertteny neck the OS we oe
EY, Andon — Lamar * Monae’ if Ane cae : a
RN, Cres Release ftom Prison (Kedecse Stam SucedN, oe eh
eon, Ea demat Secuet\ from \oS OF dase. OC pany
Cor loss oc danaser Celene? Wwrer meddler ween y
wad Late herd Tavlos Came McCoys len vt se
ANUR Ane Keown Cecenda WS estelaltshed MevtS, vies a
A Uke C&EOAS RE Nadine, Dekendats Rreverted, Vain’: ek
Noknney Cocues credttoc Leow Derlectws cr Secu Nueles
Chaorcedk MANES debt acca Con sPired WAN Co-

ve PelnhS

be Cand Chtorhe dd Hheklh Leen Wis Feels,
so wo tS, Decsonct der SON Pecter e Q : Oe
‘WSs Fose IOS Vaso Chucec Betwuniyo HT
ee crema Libel Tens Reneiirblas Slurs IONE sO

ic Aeanstel cng te vt
CANN as N\oA ane and. . lag Ht Ye CORC. Avrora
Os Mie CER und event fey Pulre Aen.
Henan
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 35 of 102 PAGEID #: 177

1 VWolakton O& BAW) fourkeent, Eton Amendment to We

Lorked Stete Cans ond Vas onc Hates I4USC MIF
VU WR UST NSS AG USL GIR S USCS SWUOO) AVUD
VWXT Gnd OF ACNSC Kl

LAT On duns - RT Boork members H Lock -\4- opi
995 @VLOCE -\ECOITST ‘ncluding Preston: Pol son
Lammer PaddothK Wow ct Shokd hove Known vb forGeted
Li. Tammuntt\ When Yh Commettedd oases: when i+ UGuMed
ond Locked Sublect matter & Persomam tucsdichy:
ele ndals Cerrled to acauee durtsdichen: GAk Lal led |
Jes Proyrde Gny Procedural due Oreess, of Coeccire teclune
Lo ACAI Jumscicheon lant Weluled Ye Vath Amendment
cotved Commrbted ME GENE. OR Slorecy, \holoied Mine VAAN

OY On Sas SAN Avled States Constitution $ vSC

Ll, (Oe VA USC NGS, 1G USC. G1D Servelude withas ae
Conensca ten. watonst ON Ganawnenrr Qelot ony Of ow

en COV, 1 Wi ce WN Cr
Natale, beets cate, Wat Cot Now daNS Slavery % LPH/
ole.

\ loccoloc co \auy Mun of shold
\e = Aegon aN Nocose CON Wihot Sone jane
Cortese \re Remnant wher ib Commeterh Cen (set
eX Ohidues GR Me Uied Stee CONS. E
we via hanendanen 1 ¥$ ocd CHL SSO NG he “f
a9 ust 1995) \FUSC STR SVSC SSah ond Re

v AME Mey inna When \+ Commetted Meret lexan’ Coch dened
oN Naw doy Ye Cour Wea ih Aco wien ‘ %
Voce Wd AE \-25t\ Ato erdN Foc Cours SMS GN

Cyan 8 CongirArracltdshts Cold der oe due beess
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 36 of 102 PAGEID #: 178

\Fr Defendant Fre and nroown escort Clo Uniler Coles oF
Vo witout Doe Process or Jonsaddedten Ske Wren of Sao
can, Woon + Socket Eonun ty when MH committed otenxeS
Asainar hows OW stealieS of Me onMted Stuiles oF Amenter
\4 USC HR RU § UScS9Cd) Fenriny HAN) E Seta, Aneadmertts
\ 6 OSCA GUL Ga foot Meany Amendment Jhon tt bles@lln
Be recline Curcr SeTeds WR NE. Dgcannets wk MOMMY Purch
p Nook S00 Ye oR oondliack CS Qe. (oeLenduns CASO
He bak Hs crenton Mnege. Gah Huger OF cle Sen £2
Line’ beckery» Gelerdints Saved fp iecon te Vorne -
Fe rhs. llleall ¥Sezed, cand, Collark eon Seve isin dlocd-

beg, “Scoyerterenr Cobrenls Save Cedled WO
7 elled “Saienetan Coheta! re

wee uel Pac ec RincMath: oni Wowk Subfortins tac: owt
undust onctclity Hed A Contr bono Sli)

ALG Dowd odo Raoinan, vader COC
a ot sa have Yoo it Coretta the Tinney}
when Yb Commerc, @fRases GQarrat PaMnhe ancl Dlued chu
Neanngcal MLC tedh Mantel ONGHSN Wien Wade tes shee Mailed
ay Crem OUIOX Cw Secstwac Peute las for Netwins
ON age = WM due Mo2 acd USoPATIN ot orledhty
NO HAE, Chives OK CRONE CF Due Pictase .
a Vichoiica OF UrS-Const Stn Vo) on i Sv

Ss0td0 Cive\ Cun UnwSUar\ Opals

; ; 1 Pe. tew\ \ Qe YD,
IAN We fendunt? Rbdeck ed fenmee i len + tetalite

Booey 0 Ror tael ok Melts Mio CANS CH Y aa
we Sr ule ANGLO Woke a Comlainr OF Yun, a ye
Raddou Oe wreck Constitubhenal ollowalhe docu {oc ew
NUGANY, WON B Colledumidborzed IRENA » ot si |
Te Vichothon OF Vat ThG He Ud Ae He Les Contr
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 37 of 102 PAGEID #: 179

1B. Detendlont - Oreste, Boule, Roloson, AcE, Nore
Onder Color ch \AW Kaw OC Shaka Wwe Krom M+ Coorferted
“Le Tonia When Vb cedteloted when Hh consPived Se Sone,
Cals o& Wo 4 relates when th Conducted o Pattern Conver
Lepas€ecnine » Conttollins ; Seasons \ Deine WW stole ©
Larceny \ eam Qe NS Wi wn OKA NA On ONSAND Co \ as
TpabeN Wie WUaCS oF teseeccn o% Caer Conreofondaniods wil NM
LY Malth& OF \ows andl nts MohtS. Controlled o¢ Sen
Loo Veowest' moecea dui (Ohms, doiig ane torster

Sew, lonley 407. ACE: Qe len derts Vierided WAGED visits

Vrwrel® AC nes
Kine Wis Crebert UP cad searching try Yrost wut
ee oh a drondder: Ln Violator of Vows Gd Stes Ob
Ly. Un ted Seb Stabe WAM SA BHT hmondanuads.

\G yooh ON AG USE NVQ UR USCIES, 1Y VSO ST

172, Delindets CrddectLet.ol Benredd Plat Mewaaney oA
Meanks Yo owe §ee2s9 ond Access tee Coun ok 4© ‘

mcr Yn Our dideAw With Xe (ours, Wen cukenduate enctocd

2 nUicocluds onclor GR enconberh SEP Werr oF Lovet, dlepe\ed
N\UL WN Me. Cait te tee ie dengahle oc Mhagalle Cshts
Meriedwe Henrie o dedahon OF \i- (6 ys In Viekakon

) oe pears

\ odale SeePcrd Clavie ‘ON Ve Coluwws cout
RN OC Shek AC \ SW Ew iy Ae eco tt
WO UZ Ue5. Com Wien te Comm rea %

ne leginlOngas \% usc A (

Oefavlorte Prddectrer-al Benied Magione is (alts
eee eo, (nice Yo Ye CoorrS; Ove diligeng When .
Jolendends Cowwwetted Mat acceny olen halide hese PeoPerly
AC Prebie ones Consituhonal weketons, daitha Weck Ais ,

elk to PoKeP Wire Malte te Conbanrt ond CL0So-Geo ina Es
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 38 of 102 PAGEID #: 180

GNA CH ari Garc news and Lol\ oS -exXom Mabon ot

Bran Joolec & Teltel\ ctais eb. al Piosecsten Misconduct
Tr, Wolod tA of MWe Siw Sth WW Gy Awark dee Uns,

Congh /

125, Dekendent Macsen Woleted. “sb Sangin Ament
Vy We, Ui Congtcbien ond due Proceso cok heces$ Woe,
Cocke Wan I Schedhed Cn\y Claaw lS he Cen
OAL Damunies cA OC PLAINES WAN GN (ecole. B-\Qwe
Cx Mond where vt ae ais MaGewt (ecieved

U fa, CAMWAT ~ CWA |

Sveti ie olso (Couwe, Tametes V2 VOW Cn dtodd
ling, oR Ce deca Com Be, Corts *© sey OX tune We
ca Wore, Cegecdless OF Celera\ \aw Shelves have Cbeendl
Aland Stected Yo Welly Qelendart Wal Not Cockotnte OF
@ Myvle WY Yedaced \oiw

0, Defertlin Nocaon Vide First BEM) cadGourteent
Be Be Ye (nS Cant, len He leanes Dain EACLE orl |
oc Lainey Celis to a6C255 We ConttS when defeat fequies
lr | Banwed orderlns Cram CfProvred venders. YO se
hookS home oc act Ye cagProed venders \*- Me, vender es
wok Gent, 1 Peco AeAViNg tinikes GOL OF PAM EE C083
lo Cooks @ de to Ww her uactech onotieal (caper
(ogy menue Same Parwks Musk toate Wldlts rec Sek NCO

, | oC, te We Comes when kh
Rl Relea ey Cee Youd Come Cecty
te Dia SL Dekerlorhs Cralwwest Sool must be dlonesed
Jo Be lnatben ond natete Innede Yansed on reco nd sa
WoneQa de Veearch wnintess 4 te BY Stem & CEM" Pdausrets
251 Defended - Korner ond or Rdainson Sreclelenuted deca
Plans Moun Se conve and set Sake suoclls len Sey
ovlerked. Won en WE Wah Ao odleauuie Nemec’. Cr ait Berondlints
Cleirbeh Salo und Vasile Onniged \n contin \ound S\N Und conduh
ReRy ror antl Comet’ dgnsed WouMner Ove Vice2ss. Mccnaey
roghoncked er ade daardints credewiAhovt Otter hen on hehen
CoCwudlen. dN oferten GL law ddbendunts (COM Wine
6 ent tec Clainitt eden dats adtems-ed Se (250onc owt
Cobled ver 129 Panel Hedy taretece dohdoultedy Belerlante Won
prec cat. ON Slaclnn Plaine ta Ye vole} Sentecine te Todi
Qotindits one Wn Quran Wet B Bel Fle carck
‘Specin\ Oamuyeh BF GO Aahmartl (Moshe, od oO
uly ob WO GAN \KN Stn YOUR TW Aweuhte QU
conrte (@ yoe AML QUE URUK ABS 9 \G VPS CID
Miwa ecloanid Wes Proms Wen Dlaced MW Vele-or ten

Refentods Creacled vuLhney Pemorweds
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 40 of 102 PAGEID #: 182

TV. CKAMOSTEN OF LEGAL REMEDT.ES

13¢ Pha nbtt Madi Used Sho Prson Aatienance Procedure Wt

hos been UO dated, bo Comtster Cilnes (Kooi tes dK and

Soe We pele NcQenen Cth \y Of Beil wae
5 WSOrk of GC Seach Maney Clectroniced yo yey

So en \e exuded OF Belenimds daroultee

Sic, Cor Exwwstion: LeCK 0 D\A00O WO! Lack MOCO

dng PACE OS\TCCOUG RCE. OLR COCOKS/ RCL OA

A Oo\ NIE RCE OMICSSTIVACE \0\9 CO \$90/ RCE
1o\ Form PAOD! RCE NAVOCEMIB/ACE VA\S OO USF

APRCE OVRCCOS Sol REECE [Ach oYRceO
{Wool RCE O\VACCONATT MUG weole Tastutlonal
Trsbecter co tenalall tuten & cotrecte5 Feb lt /3ols

to fescue ond Do lvls oo Mal:
owe mopeepean), LEGAL CLATINS

enter Tudgmant

129 Olpniee teallese and tncorfocaie Wi feerne PrteseM
\-\39 , cece
. | be, CAR ONNSSIANS Gescrbenr
4 0. dedherion Wate his ondioc We Constthen Civil Mars
LOMId OF Me United Stated

HL A Predieninrays Cand Pelmenent: Loduncdiens Cather Permanrert
Coorcher ny chekendluonS, VY mnmec & Rolatnson, Moceann +0
Lotta RCL Yo ddlele CH esate Ente Y’Concec nine,
CON Rule 17 Violuea cmecthenl Neca W\ Une Ol-
J ex\ GCP ACAWINS PornraPr CO) SV\IO-"- 7 of uM
Code» Celele any \nnause Fram (econ Conceming “SOVee=
Van CANLEN” OC AN Cres GANS Nae Plain het War Act

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 41 of 102 PAGEID #: 183

Kron clocsh Cachet Ertenecus Lables Or Siv® cassondechions
Belendunts mri Nos Soced i Oc Cal GAY FELON. OF Plaines

Motnd OF AAS B-AGAT OF WIT[AT cad aN} OC OC deste ond
\+ @ ust not Res Peto, ind vd WV oer gency Peronrcunts
MEY We centlWs \nfemutby\ Ser ib Mu ote chelated, con SH
ngos tuted ta, OF “Savetersn cHhzen! Lanse OF lecordSior
(s.5¢ + LOCK \A~GONGID |

\ Heston,

Macs decing, Dekadoak’s FAG Komal nish INGO, Moca, Le Qalele,
GIny Neseive Ent of conbratarnd VcKets of Conduct (2fors
Concerts Loci ~\4 xa \8S1 f Leet -\k = C0AGHD 7a Cole!
cor ed ee-CrSeON Can GdHEC CADEOCY Snot dolendate Gent He

de Sounutor YO.

Voocdennas RlentatS , bh. Vresten, Roeser, Moreen, Yor
O68 ari AS \o Rx (eee Wg Lesa Poles,
, 9 to the Costedly OL Anon - Lowe: Madina
Cn food OndGeneaa\ ProPeaNictad (ecos0ks Ervmude
Prodecdy CeLexn’d

HY oer O onl noes ° (croc Mewes
rfom Lanne Levon Millanfand Return rh to We-custeell
Antnont-Lomoes MoK\nes/ Gt RCT CAN ok
> 0 heong defendant warden Robson Ne etnevce legal Ces
oh ook he Seat te Mactan} Reto to the Gsiody
An\nony -Lontuct Mok ney nck coats
Wooton, Delendnt Qonnre Moraanto Return die
Tien Chow Bouts, Aamerec: News Piers: Aclmitatty Yacker
Aenecteon Cullthen NewS Rabels, Blacks \aws dietonery
Dovk chec Leenl Matern ond perl.
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 42 of 102 PAGEID #: 184

MT otdeans TeRndansoatlecre Radunmec One
Vho Aeleanted $e honor comucth Pelense- Anthews\comac
Mudnned Scum Costod\, Release Personal ProPecty, PacldaciZ
CM ENO. Aei@rr Nelecse Bene Padlock fren her Jah
Howes Yor CORC. Fire cor Relense Me, Movec cach
NS Co-worker Crow SE Low bilbrat’s OPEN ou oary
For a extn eur Card or Ofen Hnuly ConsistenMy
Sublect to Coniemes, Gallo to follav ns order
Noles Documents allen lov Frves brid o¥ Paddoud commen
Leal CODYMSMM, Wold Harmless and Brdemashy, Power ot
Adon Avtorady \N-fach Nescotwe, Aver AWAT, Atteachwetth " AY
deLwshons;

Wb ocdlerng: Neleatents Yo felulust & Wendlo TE GUHtAC
Connie Morac,

He cleanings Befendom Donne Moraon to allay ends Woe.
the tnotuhen whet ca fecetPh Also calor’ Eamates tO
recwure donuled acokS witout ctecedt col allay naiiiduul
Tnmakes ONO Plaine NOGAVEY to (ZCieve- bes From
(Prod Wwrlerd, Amnon Doris Pres) Ped Dircd cad
Edtr\echiuy Dek te Pr¥oners Moo tate westiivlanca
OE Vncck braved Water Nawe-te send voor Order
ool Shald stete wit one Con ocder Yoads Liew
AM WONG, Loe Tevensresi

\S0. orders ‘ Delndiat ¢ one Howe Not to (Cuivte
CLOOSSD Vahey Ontecn, tadieeet\ y GonStoucn iy
oc ON ord rus Mec and his order Sold Collgn/
Olainhee MaKe Wner, rer he may be in Co \notut-
etc, CNC ON. Cer Wacdinn falluic to Follav Wis otdec
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 43 of 102 PAGEID #: 185
claus Stalk ve feond contend od brah W on
CMurseSar OMA HNZS NA Oenaleds WW accordence Un
Sedern\ Low ond Situ: |
Slorderina’ Center Pacddectd the inter meddle the Tarty
coe Miler kin We matter feloims Seo Case SF OSORNO WD
ps rSoumed Vado fol entity YoY Me cach Ok ver
\annkar’ such wens OC Tree CNCOMBELANCL 1 Cin,
Nn gence te I So

Bid tor Denise Pree

\s-CommasalycY domuacs in the owramt of

dees ) AOKrCOC? 9aNSt cach dofendunt
JOMd\ nd Several ExcePl For Defend
Donne Motaan Shall Not Pal UNless he Falls to follow
aa Orde He Shall Qow iE he Calls to Cllad on ocdec’
Cot ON feterlionblen Ogatnst Plalnket-MaLints od can
Lier Retetiviten Shull be datemined. tov lain hte
Natinnes se S900, cc Jontl) Cn Sevecr\i),

153 Honitve doused Wn He cwncunk of & Scac
Cr) X
Mie Notacn ro OMNES he Wolates ql¥
ordac . 00 (etelleke c@aloot Planet Mout
GR ot CONNIE Loc on LenSon

iH A Sud Adal en cll tssues Aniclde bY Jory
155 Plains cost 1 {his Sukh

IS Any additonal felief Ais corr dean dust Proder, gach
ZOU AAG,
Demand €or Jocy oy trn\

   
 

Case: 2:20-cv-01450-MHW-PB : 4 Filed: 03/24/2@’Page: 44 of 102 PAGEID #: 186
:
Octed Wid aaah Wi
Restectiitty Sum rec

Andlnony NAG

IGA State fovie 104
Ro. Dok TOV
Cillicoth@1 Oto WSvol

Ie Nowe read Mne foesolg Comblath cand heresy
verdy Ynutive midters aileseak# Yoana care trey

exceh od to mubierS Cilesed on Infermudten carck be let;
nih (AS to WoSe. 1 ween Mende bette. IE

COPAY UAUAl Cennlhy cd PecdoN Yat Vice tesoing bs
Hue cach Comet

dh “ing oN 3/\Wfaode
Anthony H\ACInne
DRGABTS 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 45 of 102 PAGER dé LB fo

 

Conduct Report = pam

Number: Lock:
A519194 A/2/116T

Oc! LOCI-19-001823

 

Name:

 

MCKINNEY, ANTHONY L

 

Date/Offense: Time/Offense: Location:
03/18/2019 03:00 PM

 

 

 

Rule(s} Violated: 17
Engaging in unauthorized group activities as set forth in paragraph (B) of rule §120-9-37 of the Administrative Code

 

 

 

Supporting Facts (Describe what occurred and how the inmate violated the rule[s]):

On 3-18-2019 inmate McKinney 519-194 was found in possession of documents that were believed to be
associated with the unauthorized group "sovereign citizens". After reviewing these documents, they are in fact
documents that are associated with the unauthorized group "sovereign citizens". Inmate McKinney 519-194 is in
violation of rule 17: Engaging in unauthorized group activities as set forth in paragraph (B) of rule 5120-9-37 of
the Administrative Code. (B)An inmate shall not knowingly or intentionally engage in, whether individually or in
concert with others:(1)Forming, organizing, promoting, encouraging, recruiting for, or participating in. ete.. an
unauthorized group; (2)Possessing, creating, reproducing, using or circulating. etc.. any material related to an
unauthorized group; (3)Communicating support of. association with, or involvement in any unauthorized group.
The form of communication maybe verbal (written or spoken) as through codes, jargon, etc.. or non-verbal{conduct
as through hand signs, symbols, displays, drawings, graffiti, distinctive clothing, hairstyles, colors, ornaments, etc.;
(4)Participating in criminal activities, or disruptive activities such as disturbances. riots, fostering racial or religious
hatred. or union activities; and. (5)Violating institutional rules or directives or state or federal laws.

(Use Conduct Report Supplement sheet, if needed)

As the Charging Official, do you wish to have input into the disciplinary proceedings? [lYes WINo

Printed Name: Signature: An
Kammer, R.

Shift: Days Off: Date:
SSH 04/09/2019

 

 

 

 

 

Flex

 

 

A copy of this conduct report was

served upon the above-named inmate on: April, 12 20 19 , at 10:27 AM.

 

 

Staff Signature: — 1 al WO —

 

 

1 acknowledge receipt of the conduct report on the above stated date and time:

 

Number:

Inmate Signaturey .C . | a a
(usd ho sinaeuy AS19194

 

 

 

 

http://dotsportal.odre 1 .state.oh.us/reports/DRC4018.aspx?fid=85 7fbf1 9-be5a-40d3-8cf8-0... 7/10/2019
 

A Plex Xe
4 on R i Institution: ~~ .
Ww duct a eport Loci GEE, A. “edge. aX >

i

Name: Nurnber: Pr Lock¢ 7 oC a 7
MCKINNEY, ANTHONY L aso, OL x Annet

 

 

 

 

 

 

 

 

fo > = S
Date/Offen: Time/Offense: Location: 4. f Range
“03/18/2019 03:00 PM Se, ?
aad ye
Rule(s} Violated: 17 a tox qm ?)
Engaging in unauthorized group activities as set forth in paragraph (B) of rule §120-9-37 of the nici G a, XK

 

Supporting Facts (Describe what occurred and how the inmate violated t

 
  
 

shteli with the
t ard associated with

lB,
On 3-18-2019 inmate McKinney 519-194 was found in possession of documents that i
unauthorized group "sovereign citizens". After reviewing these documents, they are in fact
the unauthorized group "sovereign citizens". Inmate McKinney 519-194 is in violation of rul Gt ia ynauthorized
group activities as set forth in paragraph (B) of rule 5120-9-37 of the Administrative Code. Bad tringate not knowingly
or intentionally engage in, whether individually or in concert with others:(1)Forming, organizing, promoting, encouraging,
recruiting for, or participating in, etc., an unauthorized group; (2)Possessing, creating, reproducing, using or circulating, etc.,
any material related to an unauthorized group; (3)Communicating support of, association with, or involvement in any
unauthorized group. The form of communication maybe verbal (written or spoken) as through codes, jargon. etc., or non-verbal
(conduct as through hand signs, symbols, displays, drawings, graffiti, distinctive clothing. hairstyles, colors, ornaments, etc.; 3 (4)
Participating in criminal activities, or disruptive activities such as disturbances, riots, fostering racial or religious hatred, or
union activities: and, (5) Violating institutional rules or directives or state or federal laws.

  

(Use Conduct Report Supplement sheet, if needed)

As the Charging Official, do you wish to have input into the disciplinary proceedings? {Yes No

Printed Name: Signature: SS
: Kammer, R. ;

 

 

 

 

 

 

 

 

 

 

Shift: Days Off. | Date:
Flex SSH 04/09/2019
A copy of this conduct report was Bette UT Ts
served upon the above-named inmate on: 20 , at ,
Staff Signature:

 

 

I acknowledge receipt of the conduct report on the above stated date and time:

 

 

Inmate Signature. Number:
A519194

DRC 4018 (rev 12/05) DISTRIBUTION: WHITE-RIB CANARY - Unit File PINK-RIB Board GOLD - Inmate ACA 4214 through 4236, 4269

 

 

 

 
Case: 2:20-cv-01450- - : iled: . .
DREANS Cv 50-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 47 of 102 PAGED & 48 >

 

DRC 4018 (rev 12/05) DISTRIBUTION: WHITE-RIB CANARY - Unit File PINK- RIB Board GOLD -Inmate ACA 4214 through 4236, 4269

http://dotsportal.odre1 .state.oh.us/reports/DRC4018.aspx?fid=857fbf1 9-be5a-40d3-8cf8-0.... 7/10/2019
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: : :
DROAGO Filed: 03/24/20 Page: 48 of 102 PAGER Jé LSP

HEARING OFFICER'S REPORT

 

Number:
MCKINNEY, ANTHONY L AS19194

Date of Hearing:
03/18/2019 04/12/2019

fi Withdraw (_]

Inmate Name:

 

Date of Violation:

 

 

 

 

Was the conduct report accurately completed? MiYes LINo-IfNo [J Return

Modify
Is the inmate currently on the mental health caseload or does the inmate show signs of serious mental illness

(If Yes,complete DRC-2530)?

[l¥es WINo

Has the inmate been informed of the rule violation and the facts alleged in support of the violation?

Vives [INo
Has the inmate been informed of his right to be heard in his own defense? WiYes [CINo
Inmate Plea: i | GUILTY Rule: 17
NOT GUILTY

Inmate's Statement:
refused to sign and no comment

Other Statement/Evidence:
conduct report coincides with charge

Finding:
refer to RIB

i” Based on these findings there is reason to believe that a rule violation occurred and the matter should
be referred to the Rules Infraction Board. (Proceed to complete referral to RIB)

Disposition:

Does this offense qualify for SMP? []Yes No

 

Date:

 

04/12/2019

 

 

 

DRC4020 (REV 01/19) ACA 4214 through 4236

http://dotsportal.odrc 1 .state.oh.us/reports/DRC4020N aspx ?fid=a694c78c-28 14-46b6-b18c... 7/10/2019
DROMSO 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 49 of 102 PAGER dé A9Ao

 

RIB Case Number:

CHAIRMAN OF LOCI-19-001823
THE RULES INFRACTION BOARD - REVIEW

 

 

 

 

Disposition of the Hearing Officer is: WV: Affirmed ‘1 Reversed
'_.| Modified as indicated (_] Returned for
below reconsideration
Comments:
Chairman, Rules Infraction Board {or Designee): . Date:
Boe oa 04/16/2019

 

 

 

 

http://dotsportal.odre1 .state.oh.us/reports/DRC4020N.aspx ?fid=a694c78c-28 14-46b6-b18c... 7/10/2019
pres 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 50 of 102 PAGEB2 gé tae

Rule Violation - Inmate Rights

I, the undersigned inmate, do hereby knowingly and voluntarily make the following statement concerning rights
afforded me under Rule 5120-9-07 of the Administrative Code. I have been charged with violating:

RULE(S) 17 VIOLATION DATED 03/8/2019

| M WAIVE «: DO NOT WAIVE my right to request a reasonable number of witnesses to testify at my RIB
hearing, subject to the discretion of the chairman. If inmate has not waived witnesses:

 

Number of Witnesses: Names of Witnesses:

 

 

 

 

| ic? have been informed that a conviction could result in the loss of earned credit that otherwise could have been
awarded or may have previously been earned, as authorized by Ohio Revised Code 2967.193 (B).

 

Inmate Signature: a “3 — Number: Date:
(enced te rae A519194 04/12/2019

 

 

 

 

 

Rules Infraction Board - Staff Assistance

Lock: RIB Case Number:
A/2/116T LOCI-19-001823

 

Number

Name: *
MCKINNEY, ANTHONY L A519194

 

 

 

 

 

 

The above-named inmate appeared before this Hearing Officer on the below date, based on my personal observation
and conversation with this inmate, in my opinion:
[ DOES [1 DOES NOT require staff assistance in preparing his answer to the charge(s)
against him.
He is illiterate
He has a language problem
He has a physical disability which renders him incapable of handling hts own defense
He has a mental problem
2 The complexity of the charge(s) warrant assistance

i Other - Explain: refused to take part in the hearing process

 

Hearing Officer's Signature:—7—~. yl Date:
Lal:
| taal Ay 04/12/2019

ae

 

 

 

 

To the Rules Infraction Board Chairman: If the above box denoting the inmate REQUIRES staff assistance is
checked, staff assistance shall be provided.
Staff Member Assigned:

 

 

 

 

Date:

Chairman - Ris Signature:
fee oe. 04/16/2019

DRC 4022 (Rev. 12/05)

 

 

 

 

ACA 4214 through 4236

http://dotsportal.odrc | .state.oh.us/reports/DRC4022.aspx?ftd=37d792fa-6436-477 | -840a-f... 7/10/2019
Case: 2:20-cv-01450-MHW-PB : iled: : :
DREW S Doc #: 4 Filed: 03/24/20 Page: 51 of 102 PAGE|. is 493.5

http://dotsportal.odre 1 .state.oh.us/reports/DRC4022.aspx?fid=37d792fa-6436-4771-840a-f.... 7/10/2019
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/2 : :
ORCA {24/20 Page: 52 of 102 PAGER {Sf

Disposition of the Rules Infraction Board

 

RIB Case Number:

 

 

 

 

 

 

Institution:
Loc! LOCI-19-001823

Inmate Name: Number:

MCKINNEY, ANTHONY L AS19194
Date of Hearing: Time:

04/18/2019 11:05 AM
Inmate Plea: GUILTY
NOT GUILTY Rule: 17

State the facts that explain the board’s decision:

On 3-18-2019 inmate McKinney 519-194 was found in possess
citizens". After reviewing these documents, they are in fact documents that are
519-194 is in violation of rule 17: Engaging in unauthorized group activities as set forth in paragraph (B) of rule $120-9-37 of the Adrainistrative Cade. (B)An

inmate shall not knowingly or intentionally engage in, whether individually or in concert with others:(1}Forming, organizing, promoting, encouraging, recruiting for.
of participating in, etc., an unauthorized group, (2)Possessing, creating, reproducing, using or circulating, etc., any material related to an unauthorized group; (3)
Communicating support of, association with, or involvement in any unauthorized group. The form of communication maybe verbal (written or spoken) as through

ion of documents that were believed to be associated with the unauthorized group "sovereign
associated with the unauthorized group “sovereign citizens". Inmate McKinney

Particular evidence or statements relied on:
CONDUCT REPORT AS WRITTEN BY LT. KAMMER

 

 

Did the inmate offer any defense? lives WINo

Did the Board believe the inmate’s defense? Cl¥es W'No Why? REFUSED TO PARTICIPATE
Did the board rely on any confidential statement(s) yes MNo

Did the board determine the informant(s) to be credible? CiYes MINo

Disposition of the Hearing Officer is: WI Affirmed

[3 Returned for reconsideration
Decision: Based on the above stated facts the Board believes that:
Inmate MCKINNEY, ANTHONY L violated nule(s} Rule: 17

Inmate MCKINNEY, ANTHONY L did not violate rule(s)

Therefore, the RIB Officer imposes the following disposition: LPH

Wi Check “Stacked” if you wish to stack housing record, otherwise housing record will be combined with other housing records.

Number of LPH days imposed by RIB: 90

RIB recommends a Security Review be conducted.

Identify the disposition imposed and the reasons for the action taken:

RECOMMEND SECURITY REVIEW, No of Days in LPH: 90, Serve Order requested : Stack, Serve Order requested : Stack

Appeal form given to inmate? MiYes LiNo

Does this offense qualify forSMP? [lYes MINo
Date:

Signature RIB Chairperson:
fou wi 04/18/2019

Notice To Inmate: You may appeal this decision to the Warden.
The appeal must be submitted using the provided form DRC4027, within 15 days of receiving this disposition.

 

 

 

 

 

Acknowledgement of Receipt:

 

Date: Time:
04/18/2019 11:15 AM

 

Inmate Signature:,
ie |

 

 

 

DRC4024 (Rev. 01/19} DISTRIBUTION: = WHITE - RIB CANARY - Unit File PINK-RIBBoard GOLDENROD - inmate

Case Number.
Results Of aI
LOcI-19-001823
Warden's Administrative Review

 

 

 

http://dotsportal.odre1 state.oh.us/reports/DRC4024N.aspx?fid=179b5209-4b01 -473e-ac7f... 7/10/2019
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 53 of 102 PAGEID #: F225
DRC4024 Page 20

Lipon reviewing the proceeding and the disposition of the Rules Infraction Board, | have determined that the board's decision should be

fj Affirmed 1_' Reversed

‘i Modified as indicated below 1 :Retumed for reconsideration
i Warden recommends a Security Review be conducted.

NOTES:

The Rules injraction Board process was followed in accordance with Administrative Regulation [20-9-08. The evidence presented substantiates the

guilty verdict and disposition.

Note: This decision is the result of the automatic administrative review of RIB decisions provided for in 512-9-08(M}

Date:

Warden or Designee's Signature:, [ Yow
04/15/2019

 

 

 

 

 

http://dotsportal.odre 1 .state.ch.us/reports/DRC4024N .aspx?fid= 1 79b5209-4b01-473e-ac7f... 7/10/2019
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 54 of 102 PAGEID #: 196
DRC4190 Page | of 2

Testimony of Accused Inmate
at Rules Infraction Board

 

 

 

 

 

 

 

Inmate Accused of Violation: Number:
MCKINNEY, ANTHONY L A519194
Institution: Date: RIB Case Number:
LOCI 04/18/2019 LOCI-19-001823
Statement:

Refused to appear before RIB or to cooperate with the RIB proceedings.

I have read the above and find that it is an accurate summary of testimony before the Rules Infraction
Board.

Secretary, Rules Infraction Board:
Bee oe,

 

 

 

 

MW I have read the above and find that it is an accurate summary of testimony before the Rules Infraction
Board.

 

Inmate Accused Of Violations: 7 - 7 aaa Number:
8 ot AS19194

 

 

 

 

T have read the above - it is Not true and accurate for the following reasons;

http://dotsportal.odrcl .state.oh.us/reports/DRC4190.aspx?fid=e4e5 9dcd-a0b8-4de0-9f01-b.... 7/10/2019
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 : .
DRC4190 {24/20 Page: 55 of 102 PAGE age QF,

 

inmate Accused Of Violalion: Number:

 

 

 

 

DRC4190 (03/04)

http://dotsportal.odre1 .state.oh.us/reports/DRC4190.aspx?fid=e4e5 9dcd-a0b8-4de0-9f01-b.... 7/10/2019
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 56 of 102 PAGEID #: 198

 

 

 

 

 

 

 

 

DRC4018 Page | of 2
Conduct Report p==
LOC! LOCI-19-001957
Name: Number: Lock:
MCKINNEY, ANTHONY L 4519194 SH/B/132L
Date/Offense: Time/Offense: Location:
04/19/2079 08:30 AM A3
Rule(s) Violated: 57
Possession of contraband, including any article knowingly possessed which has been altered cr for which permission has not been given

 

 

Supporting Facts (Describe what occurred and how the inmate violated the rule[s]):

On the above date and time a pack up was conducted on inmate McKinney A519194 by myself due to inmate being
over the limit in property. DRCS9-LEG-0] states: General and personal legal materials shall be maintained within
the inmate's overall 2.4 cubic feet property limitation as provided in Administrative Rule 5120-9-33. Packages and
Property Restriction, and applicable institutional policies. General legal materials (General Legal Materials.

defined as-Items such as law books. formbooks, photocopied research materials. blank legal forms. and stationery).
are subject to the general possession limits applicable to books. law books. stationery, or writing materials, etc. as
provided in Administrative Rule 5120-9-33, Packages and Property Restrictions, and Department Policy 61-PRP-
Ot, Offender Personal Property, and applicable institutional rules and policies. So per DRC policy the books in
inmates possession must be included in 2.4 property, and are not exempt as legal material, making the excess books
possessed by inmate McKinney contraband. and inmate in violation of rule 31 possession of contraband. Inmate
also had 2 towels. | pair sweat pants that were altered, 2 pairs of socks over limit, | state shirt over limit. | pillow

over 2.4 limit.

(Use Conduct Report Supplement sheet. if needed)

As the Charging Official, do you wish to have input into the disciplinary proceedings? [iYes “INo

Printed Name: an ee
B Preston Sgt

Shift: Days Off: Date:
1st SATISUN/HOL 04/19/2019

 

 

 

 

 

 

 

A copy of this conduct report was
served upon the above-named inmate on: April, 19 20 19 at 11:45AM.

Staff Signature: <fOe

I acknowledge receipt of the conduct report on the above stated date and time:

 

 

 

 

 

= : Number:
oat 4519194

%

Inmate =e t ee

 

 

 

 

http://dotsportal.odre | .state.oh.us/reports/DRC4018.aspx?fid=41 12963 1-4eb2-4205-b4ba-... 7/10/2019
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 57 of 102 PAGEID #: 199
DRC4018 Page 2 of 2

 

DRG 4078 {rev 12/05) DISTRIBUTION: WHITE-RIB CANARY - Unit File PINK-RIB Board GOLD-Inmate ACA 4214 through 4236, 4269

http://dotsportal.odre 1 .state.oh.us/reports/DRC4018.aspx?fid=41 12963 1-4eb2-4205-b4ba-... 7/10/2019
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 58 of 102 PAGEID #: 200

 

 

 

 

DRC4020 Page | of 2
HEARING OFFICER'S REPORT
Inmate Name: Number:
MCKINNEY, ANTHONY L A519194
Date of Violation: Date of Hearing:
04/19/2019 04/19/2019
"I

 

 

Was the conduct report accurately completed? iYes iINo-IfNo £.!Return [.! Withdraw (3

Modify
Is the inmate currently on the mental health caseload or does the inmate show signs of serious mental illness

(If Yes,complete DRC-2530)?

(Yes INo
Has the inmate been informed of the rule violation and the facts alleged in support of the violation?

MiYes [CINo
Has the inmate been informed of his right to be heard in his own defense? M Yes ([]No
Inmate Plea: [] GUILTY

M] NOT GUILTY Rule: 54
Inmate's Statement:
offender refused to participate/wishes to mai] items home
Other Statement/Evidence:
conduct report
Finding:
eullty
'¥; Based on these findings, the Hearing Officer finds reason to believe that:
Inmate MCKINNEY violated rule(s): Rule: 51
ANTHONY L . ;
did not violate rule(s):

Other

 

Therefore, the Hearing Officer imposes the following disposition:

Number of LPH days imposed by HO: 0
i: Check “Stacked” if you wish to stack housing record, otherwise housing record will be combined with

other housing records.

http://dotsportal.odrc | .state.ch.us/reports/DRC4020N.aspx?fid=4605cd54-04 1c-40db-99b.... 7/10/2019
ase; 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: :
prea iled: 03/24/ age: 59 of 102 PAGED £6 491.

Disposition:
items will be mailed home at offenders expense.

Does this offense qualify for SMP? i_'Yes ¥No

j Hearing Officer's Signature: foe Date:
04/19/2019

4
DRC4020 (REV 01/19} ACA 4214 through 4236

 

RIB Case Number:

CHAIRMAN OF LOCi-19-001957
THE RULES INFRACTION BOARD - REVIEW

 

 

 

Disposition of the Hearing Officer is: iA: Affirmed _'Reversed
“| Modified as indicated  1Returned for
below reconsideration
Comments:

 

Date:

Chairman, Rules Infraction Board (or Designee): ;
fe ae 04/22/2019

 

 

 

http://dotsportal.odre 1 .state.oh.us/reports/DRC4020N.aspx?fid=4605cd54-04 1c-40db-99b...._ 7/10/2019
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 60 of 102 PAGEID #: 202

Contraband Control Slip

 

Institution: cone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

inmate: #. Lock:
Date et mine: oO AM /PM
Confiscated By: I
Contraband Description: ; o
Contraband Found (Location):
|
A Contraband found in the Possession of. Contraband Belongs To:
| , Contraband/Disposition: a: no ‘ :
poo | a8 — Py
a - CHAIN OF CUSTODY
Fr. , From: : : Received By: a :
fo: 5 Se Time: / AM/PM
b L
r y From: Received By:
rf Date: . Time: . aT
i —— =
3 From: Received By:
me hme: AMIPM
From | Received By:
. Time:
Bs — me AM SPM
: = From: , Received By:
PsP
= 7 tm AM/ PM

 

 

 

 

DRC40s6 (Rev. 62/04) .
DIST: White - Conduct Report Copy, Canary - Evidence Tag Copy; Pink - Inmate's Copy
 

Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 61 of 102 PAGEID #: 203

 

Notice of an Unauthorized Item Received

Inmate’s Name: Number: — Lock:

 

 

 

Date Received: ' | Sender's Name:

 

 

Sender's Address:

 

 

O Unapproved Fads ————————eeeeeoeeees=S T_T

 

 

Money Order #: Amount $: Institution:

 

Cashiers Check #: Amount $: Institution:

 

 

 

Other, Explain:

 

 

 

Reason Funds Have Been Withheld ——":)]]]qqwuaeeEeE07030aee

[-] Need complete address of sender on money order [-] Money order not legible

[-] Held by the Cashier’s Office for further [_] Item not signed by sender
_ investigation as to source or related reasons

["] Was not in approved form (Explain):

 

 

’ The above listed item was withheld in accordance with AR 5120-5-02.
These funds will be held in the mail office for TEN (10) DAYS ONLY. (See “Disposition of Unapproved Item”)

 

Mail Room Employee and/or Cashier:

 

 

 

et Nuisance Contraband sees Se

Description of contraband:

 

 

The item listed above has been withheld in accordance with AR 5120-9-17 (Incoming Mail).
This item will be held in the mail office for TEN (10) DAYS ONLY. (See “Disposition of Unapproved Item” below)

Disposition of Unauthorized ten ————————- wa

 

[] This item(s) may not be returned to sender and will either be destroyed or forfeited to the institution per court order.

Check the appropriate box below to indicate how you wish the above item to be disposed of. This form must be
returned to the Mail Office within TEN (10) DAYS of the date the unapproved item was received. Failure to do so will
result in the disposal of the unauthorized item under AR 5120-9-55.

[1 Mail at my expense to the above noted address I have enclosed a self addressed stamped envelope or a signed cash slip.
[-] Destroy the contraband item. (Funds can not be destroyed).

 

Inmate's Signature: Date:

 

 

 

 

RETURN THIS FORM IMMEDIATELY TO THE MAIL OFFICE

Action Taken By Mail Office Staff ———$—$———————————————

 

 

[_] Return to sender [_] Return to inmate
[] Destroyed in accordance with AR5120-9-55 [_] Sent to Cashier’s Office for processing
Mail Room Staff Signature: Date:

 

 

 

DRG 4225 (Rey. 10/06) DISTRIBUTION: WHITE - Mail Room File CANARY - Item PINK -Inmate AGA 4436
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 62 of 102 PAGEID #: 204

Information received from ODCR Assistant Chief Counsel regarding book orders:

Book Donations (Free Books)

All ODCR Institutions will accept donations that are donated to the institution (not
to a specific inmate). Printed material cannot be donated to a specific inmate
without prior approval of the managing officer. All printed material is subject to
security screening. Basically this means no more books from Doris Press, Red Bird,

Appalachian Books to Prisoners, etc.

Books from vendors — Pay attention to this — it’s a big change from what we do

now!

The person ordering books must be on the inmates approved visiting list. They
person ordering may be prohibited from ordering if (1) the individual is removed
from the approved list (2) material ordered by the individual is found to contain
contraband (3) the individual repeatedly sends excluded printed material after
being advised that the material is not allowed.

All books are subject to security inspection and review.

The printed material must be sent directly by the publisher and the package must
include a receipt including the order number, the items purchased and who
purchased the items. This is a big issue. 75% if the books that come in do not nave
a receipt. The majority of books ordered from Amazon do not have receipts. If
ordering from Amazon, remind your family/friends to have them requests a gift
tag that includes their name. All orders from Barnes and Noble and Edward B.

Hamilton include receipts.
Purchaser can send a screenshot of the receipt thru Jpay or a copy of it the US

Mail. However, if the book comes in without a receipt, you will receive a
contraband notice and have 10 days to get the receipt to the mailroom.
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 63 of 102 PAGEID #: 205

Ms Odd Sotty to Necret Your

Keo - bot ST nn" A Need of WV Rersonn|
\esgnl ynuderts oT need Yo 30 “Woudy Spohn of
IY WAS Yo Gear Cor Ye Teleuiant morlerlals
Cer my UP Combs leg in| battles, Which Molude,

} aren

eke’ Coit , New sol neti “ee
can Mec leqerl matters. 1 nove Never Beer

We ole \ockece,, oth TE don} understuad whatS
Suite ON! us HE cold get wy leca| Piaettle
\h may De Nelphel, becnue ovr ug Swe FE Gun
fanning \at on MY Filings becade Dm Mn Ye
‘ale, Go Weng ensends Oxe-te No Gauthot wi
ail PEAKE tebfond Sen “Tasini You

ne we

c Nin fb Phot Cocks oe
ne Voaxlot
unk Yo7 for Stole, to S |
K bs No \ A} la.

Restonmert Advedntstrblon, bn cooks oe a SHAT Leck @ Cen BA
GIoCUMeNS | PIE \D hom code SIRO -F-39 we S-\F- POW (eference Yo
Qne Warrhen Face +o Soce fequesr to Speak Ween You ca

| deo feSolve Carining Uniesalved Gard You onl
eDosilon AS ko winet Can Yee cxscomplrshed laetwetn D8. Nake Sindee sih |
Ss You cho Agr Warr wie dos5 ON Wnerse- compres Sco dts Never see Bean Unwar

Fae we (MLNS Ao Stoo he Plocesg ‘Wroch TE hud oftss
rh Ale Mole. DILESS « To. would Whe fot yon partes Se reten bene ot te
\ YE

YO"
NON ul Qos hon \oc Me nud worth “Be ee genau S oloadtony Wy
eny-obe Gre PAINS Acme nih = eh eee

Zot paper. S wold Sime fequest Mee ONIY He
“30 Nthal COSE POPES Yee tejutred to hhish my
copradne| Cagea jo not Wart te Squiles Wis OPO TE dee $5 Somedehy
You do Tot age win Plene lek me Knov when We meer, JE We meet OC eye5h

Wis cit We least NW SruuvteS oF Cor porntey uo negy Low wed (reldsten Tw
cemnnndero “Tats acer Shed wads Tl Wish Lo (esave ents,

od dractiee_ Your
\t po Stole Tenmedireln, Thani you Coc Your dine. Rrespechtaly,
J. hoe Pwo Gado You WAN 7

 

Oy YN oy Wun, either Vias
ouamnents COVE +H 9S CIL-\O

Laine Mek N r

~ INL OA Werte Cs wok ;

FFLOCL 19-0013 5S “aes Lin oF Case
- — he S LX 3 PCD ~

ln Hp Uniavtho Cy Ze “ one tele oF Ake “7

o ‘~~ CHizenc’”’

) ber, assousated
2 Yew also

. a
Dwd Ss. ano ¢/frs/)is
CG

ase: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 65 of 102 PAGEID #: 207

IN THE ONITED STATES pisTeicl CoveT Fak
He SooTHegal Distkicr oF OHIO @

 

 

Anthony (. Hckianey

oe

 

KGL ON at

 

Not wt

NOMIEZ. JOHNSON

 

 

 

U
Denise Badlocket ot Cui

 

 

Al

1ON_AO.

 

 

\)

 

extrnda.ctt

 

 

Jotey.

 

Mu WAMe {S

Soh

GON (and Tam &

i

is

 

tld

Ws ne alow

 

hed Case...

Len Competent

hd

 

 

 

 

 

Kesh \i t O°

acts (ela

 

 

ted hesein eich £

 

 

 

hare Cifect Zins

{ (coe.

 

 

 

(Lam @ witness that

 

“i

 

He Kinney Onc

IN

es

 

AT eS

 

 

 

 

 

rut_less Coc(zationa

 

[ust fue _Dan) denied

 

 

Lea,

haks

 

 

wd Cltoss 1 tLe |

we

ie Ihe Instiuwtion Nas Cle

a

 

eo A

 

 

Aen if dle. (uihatt

 

 

awd,

ai

PUN we Soe? GN ABT!

 

Co Ot”

 

 

 

 

eC hat 4

 

ELSON sai NG Ae

ba must

 

INYCS 4
Ont

 

 

(alec

a

 

 

(Asit_ Uist.

 

‘Bol must De

 

¢ DYTSANYRS.
ent by

 

 

 

 

 

 

ler aie

 

Lf
OQ)

Ae. must include O.

bo’, (tems |

 

uch

us

(ines

 

US
/eCoint INclodin
Lhd.

 

 

 

 

he C

 

 

 

eS.

ese fellas C

-

 

 

Ne NOE)

 

oli cy

 

 

oC ndsea
nd ON

V Cont GNNON COM ent

Dvp.\ Day

 

Lopveser [atts

 

;
M Aone 17,209 TaSAM

Toon OPC Assi

 

Stan

r One

 

 

 

 

ba SAL Ty

Le Bo Dinin

 

Au

oar

Kee Books).

 

Th S

\

 

(NOX Was (1

 

Ore

 

|

he She day

August

 

 

11,2019. this, { 's ible Gr al

 

‘cousticrional 7;

 

shee | LS

 

 

 

na (fA/ 1

datermine. UF the ustitiog” evifed!
ASe: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 66 of 102 PAGEID #: “B)

 

 

fon. (ans 2Qs Wy

 

A feeeipt trom the. isthe nett

 

 

 

 

Sup They did ad (Pbewe ane (ith the bank +

 

 

 

 

Hie ONSome?. (onal | KS And Cittass TAO CORES « res

 

VCE. Nas (etatty dase dp M2 Me Caney. fat tf (a

 

 

 

 

 

 

 

 

 

imps Ate tute fetod tp WW IN MAtcS Daoks
Prat ate Sent tem 0 ADP Obes peck YVeNor oC Dublis

 

 

ned.

 

 

 

 

 

 

 

 

a OleAg hy denlalot thy @oual protector

 

 

Ma

 

 

Clanse oat the LY NENTS at he Ui ted

 

 

 

 

Flom, Because that Lite

toes (OMStiut

 

 

EY

 

| .
Ol LAr Aa

eS Oued Slorre

 

 

 

—
Asm to tec

Pea

 

 

 

pich OC A

NST

 

ON Ana

 

And dedore

 

OL

cfe

 

Aiud

 

 

1D (OR Liipe,

 

(eo. Bxl’s

Gls. ish ‘ich be

 

Showa

 

“iovbem 48 Pada

 

 

mbites ore?

ot Ma

 

Ores

 

 

 

J nich S

{oC Did

 

Od ON CONSTI

 

 

HON)

Out.

 

sttition prohibrs des Dela Teal

 

wT One PEN) ef auiither a, Q Grow

 

Veale
At (INMATCS. ONL Qwotheh."[his 1s hak ot’

 

 

 

+ USTSTION GUALANTEES ME. WAICH AM
V ERELY BEUIC DEAWNEL.

 

 

 

 

 

declore onelar wea | lty ot Lrouki/ that Lhe

 

 

ONG LS le £0. weet. Pictuted ak

 

 

te) LOLeE
CS, Cpilic& the, lio Febropky [5 2026
DONTED. A OHND

 

 
Caag EP TRE ONTED * SH PES PS PCED LET
Fie THE SOUTHERN BISTLICT OF OH

MO ane
Ay a 4 De clacton ov
1 Donte 2. Sohn Son

Repisg Paddock ehbcl\
x

Hey alg, iS Dontez. Sh And TMC
Ae pe a a ong fase f Gia,
up gt eRe ‘a [e,

HG 20; “pul dG

Q witness thak inmates Such as McCnt
ia rm ‘ Fale d fe, dest ‘7 ss th Cox et

pects fh Hitios Only_allas ver linthed
i ha ha le Hest

Os fy
an Hie ici tog G0 ns ras we Spb

th ts fh ne x: : a tine ty Leseatch gat?

i Fegaag ds ie the. fear Sere A A egy pat
Me ap Or 4, oknserm~ Lo 08593

 

 

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 68 of 102 PAGEID #: 210

“En TRE UNXTED STATES OFTSIOACT
Couey Sac he Saudthoen Olaktc+

 

 

of OAXEO
Pntnaay lA Mekiney Dederudk an oe
Plain at 2 ea
Cig Ackign
NO.

 

 

 

 

 

 

My yuaywnd _ 7S \; choc 6. (se VEO Cam > tA RN
PY OMIESS in We Woe Crgrioned CUSC +. aay

! f Sot
Congetent +5 veakiby Lo the Cucks relyter aerein ,
Ww 7 wt UCerk Wrovle2o€ o

L AWA co wrvkness What Mc Milian ex Cun Brmeks
ok (ess Correctional crak, ove been ceur<er Lece\
beaks ond Atilss toh Cdurts he ns duhion bus
tusey wn rANe oil ov gut) ng Qr\soners aon _Nowhte
or ste hunars, Ana We (eon Sending the bale mug f
lo on the origontrs nate ul se Ligh, Reb vast be sent
by pwb\\sne~ um toe (al @ past Inde nw rbee Indie
pede wont, ones, acdbtl, onde vd quecchuce\ the Vhs:
Xhece cult Aye wry pee and. onl on fanrouncerorl ay

Toon Representa Vt. on Aaya Of, pe BAS Aah, Sor
Ah Aono (yet eg ter Basle Dsnalons

ee

(Free Barks). The anNOucemimn woe \ndorvee, the,
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 69 of 102 PAGEID #: 211

the Same day Mrgast 27,2014 The 15 vicladive dd
vena bheloond crags, There 1 mo Way YS dettming the
mation red ever recegl Crom thy victor. Yee
indo CUM, easily ey Awe wy cewe ove wit he bos &
a Leny he. QNSaner aed bodks , And, a(esh Ls Ther wis, AS
LU, Wu Ceceatly b ane to ple © arterd. x us ness law nook
Sor ysl ond Mn Meaney Se Wall puke g& Lor on wg oadnetng
N15S Action o& WS, Ae rk spedider. ‘on Yd Annoilymad on
uence KEAN Xo re Ya horle dram Gunes NoWes
ecanol he uns sande a rear wth, hade. 2 wes oil
denick Eee, bs We. Lesa) Pos, Cees oe cece yes ast
Ofae Peer, %S ha Tey edivr. the ema Cambor ehed Hal
Burnt4 4 Noble awa send te, ceihep ne Ashe wxcthny a>

chi den Yul FORK oh sks wh come be node bot revepis
Ys Vaglies thty ae returned olen Ub, tude Dwnon does vod
Want «7, (Lis ; imgly/n4 noe \e lay ann Amv2sh wid lay Saran
Pamesr Noles , These grote MA pt DL stngd 6 Mr Meleinawy 1S
Lorie Vga nodes, an iS Nedled he he coradov badls from

PF ledwurw user ganalry on QL rwicy Yuh Vne
Lote ping Vo ey ON cotuel’  Exumdeh, ode OA LUNE
Owe Sannary > Ave

Wider Gnererd
Case,. Zi — “Ne yoo PBS Pog A Tales: Deleted Page: gi 102 PAGEIP #: 212

bisrrier CF Oto .

Arstitessef Me. Kntetieaf Decl ARATION oF
PLATTE

Cit Aertod

Hens Pile Idec ¢ er.c\

—— a

My Nawé | te Mevint Huepis2D 1 Anim I Aad A uterniess int THE Above
ADPTIOMED CASE ; Lo And Ceuinepes 7 Fe TeSTIF ys. Je THE FacTs Rela ED
Hekent , FRR witied 2 HAVE Dikeer~  KatenleoCe®

ID Aa A Miirmeess THar L0-€.7. , Lin Kasiptek Arian OCR tS  AGenirs HAS
Falsely CGRGED  Watares bike nef self aid has these 1 - ide. Kiatase , Vel HOCLYH
BideICe Fake Wiolartead 6F HE INasares CostipariostAl  RiGETS

I Aet 2 Wtrvess Tar lo.6.f.  Coriducy” _TeussAirn [altar ee fag edeeinniG

Bad rebeate L.. Me Hants Ath wap self Kept Hu hGAateD EL

ll UAsE MliwADGE Because TF wag  Ceaeer FeR  loriteyusG brags inte
loeT Ate DealisG , TC was MeweR. CauGier Seen oh Focmip vusirtl DdruGs
MermrHak, NWA ied biel Poel>  Anuerre ti bins Ar ouR visiTs. Le.c.r Neve.
introducé | GavinetCE 6F ME HavasG Pion Convesaries Fe  BkutG Dregs
inito Le. €. 2. The STATE THAT Le.é.F, ZelED Onl EF lpentee oF. Teer ltr
Calls ani ConlFepetral _Starteteg7S  Wirwcr@nl bef & bat pues” Lepepr B+
Lr KanteR pio uwespiberok Cktslek 1 6rpekeb A DéFingé Te THE Rules
bea Ont Beth  Anib plerttalG  vlA§ pbealE taf the DE FESE Ont BelrectuG HE
THe beagi> MID That Hf Defies  Coarr ay erp THE Coatnuet” Repeby” « IT
WAS FAs THE  Costpuct” Peper REeheo ant Conripenripl sraremetts Ber _wugal
Mim os! | tile Dis poseriaal _¢F _ THe Riles ptebActia) B0aeD Fea THe
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 71 of 102 PAGEID #: 213

De TeRainlé Hat THEY Pipalr held bal Ante _Contecdearrdd. STATEMENTS
AND They Dion 1 Pint THE wliahrtani) Te BE CREDiME i OR THERE
wlAS. No. Ebtiorvce oF Tele puolé Calls Peled Uperl eR A FrndintG
oF Gatley.

Os April 27 2019 10 bth [boli 2 lag int TRA _Wieretottr~ A__FOR
Carlen pasts DéalulG . Wapdest NeRetant Rebiniient Seib thar 6A Mad lo
204 That wd Gir{ Fred Aowterré Hid S  Conlspired> TO Cento breG s
iro Leb. THO0uGA THE Visit sAG Rood, THS NEVER. KAppird _BECAAGE
a WAS. jt TPU Fer Gb PAS AnD Dion _ AEN HAVE A Visser
scHeDifEd Fer tte [6 WF. M7 lasr_.3 StH#e RUE ViSics Ar be.C.E
was April 3ep 2017 , Apr | [0 gwtG  Ante> Apre| 2TH 7 j Lf Apr}
Seb AnD jo LF Had THESE ViSiTS , ev Apail 27 I Dian a HAVE
A_Visir7 | BECAUSE 5 VAS platéD wf TPH BEFORE THE Tie oF
tud sewer visiT”. WAS (nf TEE Feoed Apretl 27 gel? UNri| Tune’
14 0/9. THatS «lhe x vSA§ Trans FARED Te KCL. Level 3 Patch rep.
ACTING Ylorecerr _ERVIDeNCE  Kitet  EbvineniCe (3 Re@urkéD GR MAKiNG
A _becisienl Coterat 70 Atl HE EpdlipextcE ARE jusr” AS wtwet!
chek fg _1S  FaluR& To TRKE STEPS 70 A@wRE TeRisdie rtond
pr THE BEG alstnlG of A Pre ceedinlG AMtzuk 2D § 279

tT peclaRe  npeh Pantelref. oF PRLRY thar THE  FLREGUAMG IS
TRUE AND CeRRRCT” . EXPCuTE> __AT— CHIL Cart OHLO _ Thrttrof 23 2020

ne

Kevint HueBAAeE> IT
DRESS 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 72 of 102 PAGEIPage 2142

 

 

 

 

 

 

 

 

Conduct Report p=
LOCI LOCI-19-0024-44
Name: Number: Lock:
HUBBARD Ii, KEVIN DUANE A535619 SH/B/141L
Date/Offense: Time/Gffense: Location:
05/16/2019 08:30 AM Investigators Clice
Rules) Violated: 40,45
Procuring or attempting to procure, unauthorized drugs; aiding, soliciting, or collaborating with another to ProcJre 33a sharzed crugs or te inttoduce weedthorized
Grugs into a correctional facility; Dealing, conducting, facilitating, or participating in any transaction, occurring it abeie ors part xthin an institution. or involving
an inmate, staff member or another for which payment of any kind ig made, promised, or expected

 

 

Supporting Facts (Describe what occurred and how the inmate violated the rule[s:):

An investigation was conducted for illegal drug conveyance at the London Correct‘cnal (nstitution. During the
investigation it was found that inmate Hubbard 535-619 was conveying illegal drugs (Methe i:phetamines and
Suboxone) into Loadon Correctional. Institution through the visiting-room with his asprose¢ visitor Annette
Higgins. Annette Higgins would receive the drugs from Paris Lewis (Approved visitor of irsnate Lewis 728-919)
as well as a ride to London Correctional Institution. They would transfer the illegz| drugs th-ough their initial kiss
at the beginning of the visit. Inmate Hubbard 535-619 was also moving money thririgh grecn dots totaling around!
$1,000 to Annette Higgins,Paris Lewis and inmate Lewis 728-919 for their roles in the conveyance. This
information was verified by listening to the inmate’s phone calls on the inmate teleprone sy:-em as well as through
confidential statements. All information and evidence is available for RIB reviews.

(Use Conduct Report Supplement sheet. if needed)

As the Charging Official, do you wish to have input into thé disciplinary procezdings? [JYes MINo

Signature: = hae
#8 teen

 

Printed Name:
Kammer, R. and Crisler, M.

 

 

 

 

 

 

 

Shift: Days Off. Date:
Flex SSH 25/46/2019
A copy of this conduct report was
served upon the above-named inmate on: May, 16 2M 18, eE 09:00 AM.

 

 

| Staff Signature: fOr

I acknowledge receipt of the conduct report on the above stated date and tira:

[ po a

 

 

http://dotsportal.odre 1 .state.oh.us/reports/DRC4018.aspx?fid=e07dbe2a-¢ 49b-4cbi-871b-c... 2/3/2019
DRC4868 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 73 of 102 PAGEID eA 2

 

: 4935619
ORC 4018 {rev 12/06) DISTRIBUTION: WHITE-RIB CANARY - Unit File PINK-RIB Board GOLD- Inmate 4CA 4214 thro. gh 4236, 4269

Inmate Signature: a At eS ; Member |

http://dotsportal .odrc1 .state.oh.us/reports/DRC4018.aspx?fid=e07dbe2a-04b-4cbil-871b-c.... 12/3/2019
DE(CARE: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 74 of 102 PAGEIP-#é 2142

Disposition of the Rules Infraction Board

 

 

 

 

 

 

 

Institution: RIB Case Nurrbe:: 7
LOCI LOGI 2.002444

Inmate Name: Number:

HUBBARD II, KEVIN DUANE AB EA
Date of Hearing: . Time:

05/21/2019 20: 4 ART
Inmate Plea: C1 GUILTY
NOT GUILTY Rule: 40__ ule: 45

State the facts that explain the board’s decision:

An investigation was conducted for illegal drug conveyance at the London Correctional Institution. During the inves”.gecion ¢ was ‘ound that mate Huobard £35-
619 was conveying illegal drugs (Methamphetamineés and Suboxone} into London Correctional Institution through tre v-siting reor 1 vith his approved waior
Annette Higgins. Annette Higgins would receive the drugs from Paris Lewis (Approved visitor of inmate Lewis 728-01¢: as wel a: a tide to London Cerrectional
Institution. They would transfer the illegal drugs through their initial kiss at the beginning of the visit. Inmate Hubt-s'd 235-679 wis also moving mone, through
green dots totaling around $1,000 to Annette Higgins,Paris Lewis and inmate Lewis 728-919 for their roles in tr > conveyance This nformation was ve-ified ay
listening to the inmate's phone calls on the inmate telephone system as well as through confidential statements. Al: inf rmacion e~d evidence is availaile for Rid
Particular evidence or statements relied on: ,

CONDUCT REPORT AS WRITTEN BY LT. KAMMER

 

 

Did the inmate offer any defense? MlYes CINo

Did the Board believe the inmate’s defense? D¥es CINo Why? CONTRAIHG"'S CONDUST REPORT
Did the board rely on any confidential statement(s) Cives MNo

Did the board determine the informant(s) to be credible? OlYes MINo

Disposition of the Hearing Officer is: Affirmed

Ci Retumed for recons:deratior:
Decision: Based on the above stated facts the Board believes that:

Inmate HUBBARD H, KEVIN DUANE violated tule(s) Rele: 40 Rate: 46
Inmate HUBBARD fi, KEVIN DUANE did not violate rule(s)

Therefore, the RIB Officer imposes the following disposition: LeH _

Check “Stacked” if you wish to stack housing record, otherwise housing record will be combine-d swith othe: housing records.
Number of LPH days imposed by RIB: 20

il RIB recommends a Security Review be conducted.

Identify the disposition imposed and the reasons for the action taken:
RECOMMEND SECURITY REVIEW, No of Days in LPH: 90. Serve Order requested : Stack. Serve Grder vjicsind | S ace

Appeal form given to inmate? Miyes [JNo
Does this offense qualify forSMP? OlYes No 7

Signature RIB Chalmperson: 7 Date
Bove es 25/21/2019

Notice To Inmate: You may appeal this decision to the Warden.
The appeal must be submitted using the provided form DRC4027, within 15 days of receiving this disras-tion.

 

 

 

 

 

Acknowledgement of Receipt:

 

Inmate Signature: Date: Tima:
Os2ii2iig 10:51 AM

 

 

 

 

DRC4024 (Rev. 01/19) DISTRIBUTION: = WHITE-RIB CANARY - Unit File PINK-RIB Board GOLDENROD - Inmate

 

 

U0? Sase Nucab

Results Of ; LOCH 19002444
Warden's Administrative Review

 

http://dotsportal.odrc 1 .state.oh.us/reports/DRC4024N.aspx?fid=565d6c72-# £87 -4e7?-84f5-.... 12/3/2019
DEAL :20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 75 of 102 PAGEIDp#s24 G2

Upon reviewing the proceeding and the disposition of the Rules Infraction Board, I have det2-nized tha: th. board's decisiow should be:

Affirmed Cl Reversed
(4 Modified as indicated below CRetummed for reconsiduzetion:

(1 Warden recommends a Security Review be conducted.

NOTES:
‘The Rules Infraction Board process was follawed in accordance with Administrative Regulation $120-9-08 | he evidence Presented substantintss the

guilty verdict and disposition.

Note: This decision is the result of the automatic administrative review of RIB decisions provided jor in $13-0-086) 3

 

2 EN rhe 1 SS RSS fey eye Ew Ey
ents od ser. ny

Warden or Designee's Signature: issn ’
Lg Ne2018

 

 

 

 

http://dotsportal.odre] -State.oh.us/reports/DRC4024N.aspx?fid=565d6c7.-Sf87-de7?-B4f5-... 12/3/20 19
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 76 of 102 PAGEID #: 218

Ohio Department of Rehabilitation and Correction
Termination of Visiting Privileges

 

 

To: Annette Higgins Dee:
11157 Preble County Line Road 05/21/2019
Middletown, OH 45042 Sa

The Administrative Regulations of the Ohio Department of Rehabilitation and Correction
authorize restrictions of an inmate's visiting privileges.
~The following facts have come to our aitention which may necessitate restricting your

visiting privileges of Inmate HUBBARD, Kevin # A-535619

 

—— ne Pb by cote Ua 1 eines aemieiceeens

 

 

at the London Correctional institution
~ ‘Detennining facts for restriction:
On May 16, 2019 you conspired to convey drugs into the facility through “he visiting room.

 

This restriction shall be effective: [xX]
Effective from (mmidd/yyyy): Effective until (mmidd/yyyy}:
05/21/2019 PERMANENT -Y!

 

 

 

 

Our procedures permit you to have the opportunity to present your views on the ebove
matter prior to a final decision being made. If you wish to express your thoughts
regarding this: situation, please write a letter stating your views to the Warden at the
.. ,dnstitution within seven.(7) days of the.date writtenjaboveyat the follow Lag address:n woo. one:

London Correctional institution
P.O. Box 69
London, OH 43140

Failure to contact this institution will result in loss of visiting privilezes for the dates
indicated above. This notice of restriction applies to any cther inmate at any other
institution you may be approved to visit. In addition, you may correspond with any
inmate but are prohibited from providing packages during the restricted period.

 

Managing Officer’ ignee: Cate:

\ ( , .
aaomi Kot sy Ac. Ur denn Vai?) O8/2:1/2018

COPY: Visitor, Human Service Program Administrator, Warden}taymnate, Visiting Oaice, Cashizr's Office, File
DRC 2199 & (Rev. 02/08)

 

 

 

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 77 of 102 PAGEID #: 219

UNIT MANAGEMENT CHIEF

LONDON CORRECTIONAL
INSTITUTION

P.O. Box 69

London, Ohio 43140

 

 

= J. Condrac, CMC
To: Hubbard 535-619
From: J. Condrac, UMC
Date: 5/30/19 .
Re: Appeal of Security Classification

Tam in receipt of your appeal of your security classification. After.careful
review of your security instrument and the pertinent regulations and policies
(AR 5120-9-53, AR5120-9-21 and DRC policy 53 -CLS -01), I have made
the following determination:

_X_. Your security review was completed according to policy and ~
J find no reason'to overturit the committee decision. .
.. Additional information has resulted. in a recalculation-of yeur-.
security review. :
You did not file your appeal within 24 4 hours foll. owing noti fication of
the recommendation of the Classification Commitice.
______ Other
Your conduct at LOCI warrants level 3 placeme: at. Most recently you
were found guilty at RIB ofa serious rule’ violations, specifically rules
_40 and 45..These-rule violations involved conve ‘Ying drags in LOCI.
. Evidence considering during your RIB hearing and a guilty finding is
not appealed through this process. Please direct RIB appeals to the
warden’s designee, Ms.‘Justus.

“You do have the right to appeal to the Bureau of Classification utilizing DRC form 2680
(enclosed) within 5 days of receipt of response and mail to 4545 Fisher Rd, Columbus,

[22 OO 43228.

é Condrac, UMC
Case: oo eve ete TBS per SER: G9/27120 Rage, Spr Cate #: 220
dog the SouthGer disteict Of OChi®

Arron Madinney
se a Yee \e PALO
©
Lasdall. towned
KOC).
Denise Paddood eho
be teSdAk

TAM Camdckect to tosktly to
Lhe Sacks clated hee, Jor woikiel
have I @eck lmowsledg tc Sok ono Ock
goth 901%. Were we@r gestoetey to the ayn
at about ¥00anm. Wie wooed SLEPPEY
Dound 2 SERED 7 AL ABout 19:copm. We
wetée Suck lek LO Oud Dom. \Whe
woe tok ‘beck bo YA A\\_ of cue —
lb slormQ@ucGS wher Seale’) Eevee / hee,
Uoapess Commisag/ 00S oft # Sguitted
A\L ok bhes ‘Loa @ $ on) Lhe bed’s, Some
rometesr wets mad because hae L.vi's
woes Vo lonect woth, Witeh Wis
Vcuad thet the CO's that ate Put
ond thr Sek. uric Quk wate? jo thy tve
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 79 of 102 PAGEID #: 221

Whoo gt Ao Me (Viel oOnrys
Cw] a\\ ot \ALS Qaved Woelk Lors Lhfowd
EVit/ hye, Some ot ns \c exel oapet wat
ons ODD uD * Some OviewS woes

ind dla ea, We a locked Down
ak Aout 19:309N, With out the peo pee
Fools to Clomo cud calls Cif. Tho ABout
oon wie were Clie) te chou, Whind we
Gok te Chew ooly tiso Lows Wet Le Wed
uO _loseaw they DD wok malas Eroourh
Chichind paths. {hoy @ealrnsc) ths ‘}eerk
fuso Cod ko Go black to the Block (ya)
Ms (Mateus “SAME S 135:L02) i (Mk, Curse han
Loge valk No acl do ‘mA wohen fh Wemab
CO. came Out of the dis shack Cues ive,
¢ Call us names é Lhirwd bsksd Us thet
wr wote Goins. Ws Sad atm wo hed just
amr ‘thom Chow fws ees Gow te ouk
Doon. She Lewd Sax) wt Ootte? Aek hits:
be loge WIS De nD oursis| Ls IO “thous, Me.
C rarOogham WAS Goto +a 2isPow).L StoPPwv
hin Leo ResPo Odo d Ausf walking, Wis Got
WAY Tadom hee $I Send Damo wi Dom
wheb Wie Sup ossen  to 6¢ SB Doi SWE
sell Get telbid +e [the we ort sht, This
A C.O. Ssanp TL sub est yal shut the feck
up. We loohe) ot him # T sad Bema where he
ase: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 80 of 102 PAGEID #: 222

 

Coms eom, Lhed_ NG Lob mir be

 

Stasa By Lhe ie shack wil he

 

jes A Do Beck LO Zhou Wher he

 

Camic Boek lac had ms woolk Woekh

 

Kim Le tonrte Lig VAu\t 1S; but le

 

Lpp mir Stamd AS Most Lye wo0\\,

 

nerd oho ag Came out hi head

 

 

me Move Dow Oy ec OALBie Shop
ali he 4ust Staad AGoudd wetohion

 

We pis ole Cul Dow wd he Cees. Third

 

AL 800m he tooh rie in the BACK €oort

 

a) thr cape ethics cAllop me A

 

N'G6CR A 64D we he would fy | yu 4

 

thn her Assub leet) Me with his hands

 

f his Feel,

 

 

Te Declags usdee Pewalty oh peequey the

 

Ye “leercouog is feue cod. SOCCER. _____

 

Exacuked at @R\\ Cothe @r> those? aeykh

 

 

 

IO
Moxcu® fas?

 

733 :WOR

 

 

Mage ames

 

7.33- lod

 

 

 

WAG

 

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 81 of 102 PAGEID #: 223
Tr THE UMETED STATES DIATRICT Covet [of 2
FoR THE SovTHERA PIsteicT oF offo

 

—___— Aathang ¢. Ceviianed

Plainblt

DECLE RATIOAS
| OF
i Shee 5305

“Deke. _ Cruel Achion

 

 

 

! Ao.
|

 

 

 

 

 

 

 

Oeiz td Ty Oe: vi uh if fe fins Cfealing Lit} b Nines
"hes spe Le stT shetledbuin ues pore_clesdbe ie 4 wn point our uut

bes | i a,

f) f ay eae i fA (i i f TAL I Fi : = ne 2 ef cer
AS55149 é f FNCU £6 ! : “ ; PCW A GAG ’ oan ;
Te + nck Lhe Ad OALbre hoad TRG iS 6 if 4, SCL tif the 4 be ney
relics alas he oHecliu 2 OHherso sat ness of the sfeles

ihn a uf ie Olt (019 fs. bess / CAL SI 2S Ot E 2 OVS “if being Sa

 

 

 

 

 

 

 

 

 

 

 

 

 
Tt 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 82 of 102 PAGEID #: 224
|

| ee ae

__.T declare wncar peaaty at pécpory thot the foeger ap 1S Lire and
cocuted at chilicobhe hic Nov ard Y 9019

 

 

Corrach.

1

7
linge Sheeles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case: Beye O eT TE UNITED 09/24(20 Pages §8.of 402 PACED ERIS
FoR THE SOUTHEN DISTRICT OF OHLO

P\ aA nritf

Anthony i Mek: nine
|
|

DECLERATION

OF
Randall Howard
am Civil Retion
Defendant No.
———

Denise, x ‘Poulos etc

 

 

 

 

—_$——

 

 

Randall Howard
Loam competent to test, fy to Me Pacts
reloted erin for winith T have direct lgrreallee| 2
that Mr. MeKinne has Never been aff: 1! ea with
pin Opn. activities or O04 onauth rized Don a Orgs Os 2.ecb en

TL heen Acarcerated Since 2O\3., xe served Kme 10

bath WIA CeIn 650 Ross cor cect: ono\ Trstution, Me.
Mekinney 1s a pees ar soul oO OM My good person

deep OWA INS e.

a declare eee penalty of Peyn ‘el tne
forgoing 1s truz.and Correct. Cyecoted a
eh WcSthe Ohio. November ee) LO\4

Rando) 4 ONAL

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 84 of 102 PAGEID #: 226
Tn the Unirea ‘tates Disirich

Cock Poe re Sgadnerd Owrricr oF OFA

 

 

An thay /. Mckinney

 

 

 

 

 

 

 

 

Plant te
\C De docaki
Dentse Padded et.ca\ ot
7 Delenchurt Koncec Monee
Ca okvcn
Na.

 

i

en ———: aan =e apr
— =—-

 

 

 

 

 

 

\ on Cho cea Aa Leskily

LX Woe Rad cdeked Wace’ iO, Rac Whit
\nowe Aiceck Knguiedge Yaad ait ob Maye Wukinney's
legal Papercbieick éd be f) gets hint SLED bs
an, oc Lacan artund. On 1h-a4-19 alec Zing
let beck [N QO Unit oble- an ¢RV
Balle daa vc Wwe lked G@yeé- te Mn Mckinney 's
€cl/ And Seen O\\ the Cader wack.

 

 

 

TC chleclepe nder penalty of
nerucy thot he Pocxoi.ng ‘S lpve and
‘Correct Crvecnted at Chi Licgthe, Ohio
November (7 2AI4

 

 

 

 

“Unto. hohe
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 85 of 102 PAGEID #: 227
Inmate Property Record - ~ Dispeetion | and Receipt MALE

 

 

 

 

 

 

 

 

 

 

 

Tnstitution: Date: Time: Vault Amount of [_] Locked

Location: Boxes: [J UnLocked

Name: Number: Inmate present during
pack-up? [_] Yes [A] No

Reason for Pack-up: []sc [ ]AWL _ INF. []Le

L]pc [_] Other [4 Transfer:
Individual possession limits for any property shall be the total permitted possession limit of combined state and personal property.
CODES: Reasonable Amount - RA Special Permission - SP Grandfathered Items - GF

    
    
   

   
 

Other
Combs

Titled Cards/Board 3

Cassette

      
  

     

 

Brushes
Cassette T:
Discs

  
 

Disc

   
 
 

  

Musical Instrument:
Radio
TV

 
   
   
  

       
  

GB):
4 GB):

MP3
MP3
JP4

  
 
   
  
 
   
    
  

  
 

gaming
(sudoku, word}
Plug &

  
    
   
   
  
  

   
   

Razor
Razor B

 

TV Converter
Cable (6"
Valuables

Contact Lenses:
Glasses:

   

(color):

   

Bars:
Dish:

     
   
  

Sun
Case? Yes No
Medical ID Bracelet

Cream:
Toothbrush:
Ti .

     

  
  
 

     

  
 
  

 

 

   
   
  
    
  
    
 
 
   

(color)

Watch

  
 

type):

Art
& Pastries

Address Book
Books:
Letters:
Pencils:
Pens:

Photo Album:
Assorted Pictures:

   
    
  
  
  

  

Boxes

  
  
  
    

  
  
 

   
  
 
   

Islam
Islam
Japa

   
  

Tablets
T

  

Ribbon

I certify that the items listed were packed within accompanying bags or boxes.

 

Officer’s Signature: ¥ Date:
I certify that the above listed items are a complete and accurate inventory of all my personal property.

Inmate Signature: Number: Date:

 

 

 

 

 

 

 

Property Receipt: All of my personal property that is listed on this inventory form has been returned to me and I was offered the opportunity | to
inspect it before leaving the vault. I understand that once I leave that vault with my belongings I can no longer file a complaint concerning any
missing or damaged property. Receiving Institution:

 

Inmate Signature: Number: Date: ault Officer’s Signature: Date:

 

 

 

 

 

 

 

DRC2055 E (Rev. 09/13) DISTRIBUTION: File, Inmate Copy, Attach to Property, Quartermaster ACA 4279, 4280, 4281, 4157
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 86 of 102 PAGEID #: 228

Inmate Property Record - Disposition and Receipt MALE

 

 

 

 

 

 

 

 

 

 

 

Institution: Date: Time: Vault Amount of [_] Locked

Location: Boxes: LJ UnLocked
Name: _ Number: Inmaie present during

pack-up? [=] Yes [_] No
Reason for Pack-up: C]sc CJAWL [_] INF. []Lc
[|pe [_} Other [_] Transfer:
Individual possession limits for any property shall be the total permitted possession limit of combined state and personal property.
CODES: Reasonable Amount - RA Special Permission - SP Grandfathered Items - GF

    

3 AMT

  

Items Cards/Board

make):

    
   
   
 
 

  

   
   
   

Brushes
Cassette T:
Compact

     

Cassette

   
 

Dise

     

     
 

Musical Instrument:
Radio

  
 
 
  
 
    
    
  

  

(sudoku, word)
Device
TV Converter

Coaxial Cable (6' max
Valuables

Contact Lenses:
Glasses:

   
  
      

 
 
  
  

 
 
   
 
   
  
 
  

Razor
Razor B

  

   
 
 
  

trimmer
Bars:
Dish:

  
     
 
 
   

Sun
Case? Yes No
Medical ID Bracelet

 
    

   

Cream:

Toothbrush:

T
Wi

   
 
  
 

   
  
    
   

oP BSP =IISl

    

Wi
Other:

     

   

(color)

 
 

Watch

      
  
   
 
   
   

us
w/Medallion
Dashiki [White
Robe

  
  
   

  
    
 

 
  
  
  
   
  

   

(type):

Art
Cakes & Pastries

Address Book
Books:
Letters:
Pencils:
Pens:
Photo Album:
Assorted Pictures:

 
     
 
 
  

   
   
   
  

  
 
  
 

 

Boxes
Bars

    

Prayer

EPP EE

 
 
 

 

Beads
Book

 
   
  
   
 
 

 
 
   

Cookies:
Coffee: oz.
Crackers:
Cubed
Peanut Butter: Ibs.

(color):

 
 
 
 
 
 

  
 
    
 
  
 
  

      
    

Tablets
T

   

Ribbon

  
    

I certify that the items listed were packed within accompanying bags or boxes.
Date:

 

Officer’s Signature:

 

I certify that the above listed items are a complete and accurate inventory of all my personal property.
Number: Date:

 

Inmate Signature:
[ so 2 GP ET — Sea go Pe =r 3

Property Receipt: All of my personal property that is listed on this inventory form has been returned to me and I was offered the opportunity to

inspect it before leaving the vault. I understand that once J leave that vault with my belongings I can no longer file a complaint concerning any

missing or damaged property. Receiving Institution:
Inmate Signature: Number: Date: Wault Officer’s Signature: Date:

 

 

        

 

 

 

 

 

 

 

 

 

 

 

DRC2055 E (Rev. 09/13) DISTRIBUTION: File, Inmate Copy, Attach to Property, Quartermaster ACA 4279, 4280, 4281, 4157
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 87 of 102 PAGEID #: 229

Inmate Property Record - Disposition and Receipt MALE

 

 

 

 

 

 

 

 

Institution: Date: : Time: Vault Amount of . | [Locked
: Location: Boxes: * |] UnLocked
Name: | | | Number: Inmate present during
| pack-up? [Yes [] No

 

 

Reason for Pack-up: []TPU LJAWL [JINF. [Other _‘ _ [<}fransfer:

Individual possession limits for any property shall be the total permitted possession limit of combined state and ‘personal property.
CODES: Reasonable Amount - RA Special Permission - SP Grandfathered Items - GF

Cards/Board 3
25 Brushes

T.
Discs

 

   

 

Cassette
Disc (legal pads):

Musical Instrument:
Radio

TV with

MP3

Jp4

Hand-held gaming

(sudoku, word)
& Device

ro [ro |Z) v3] pa] 00] BOY

(color)

Cakes & Pastries

Boxes
Bars

Ry ypol ele

(color): Cookies:
Coffee:
Crackers:
Cubed
Peanut Butter:

Ramen:

Contraband:

Cheese:

I certify that the items listed were packed within accompanying bags or boxes.
; ‘Date: '

 

Officer}s Signature: my

i

 

 

 

 

Inmate Signature: [2 " ° -

 

   

Property Receipt: All of my personal property that is listed on this inventory form has been
inspect it before leaving the vault. I understand that once I leave that vault with my belongings I can no longer file a complaint concerning any
missing or damaged property. Receiving Institution:
Inmate Signature: Number: Date: Vault Officer's Signature: Date:

 

 

 

 

 

 

 

 

DRC2055 (Rev. 02/19) DISTRIBUTION: File, Inmate Copy, Attach to Property, Quartermaster ACA 4279, 4280, 4281, 4157
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 88 of 102 PAGEID #: 230
Inmate Property Record - Disposition and Receipt MALE

 

 

 

 

 

 

 

 

 

 

 

Institution: Date: Time: Vault Amount of [_] Locked
Location: Boxes: [_] Unlocked

Name: Number: Inmate present during
pack-up? [] Yes ["] No

Reason for Pack-up: [Isc [ ]AWL [-] INF. []Lc
[_] pec {_] Other [| Transfer:
Individual possession limits for any property shail be the total permitted possession limit of combined state and personal property.
CODES: Reasonable Amount - RA Special Permission - SP Grandfathered Items - GF

   
   
 

 
  
 
  
  

Items Cards/Board games 3

  
     
 
    
     
 
 
  
     
 
 
 
 

      

Combs

   
  

Brushes
Cassette T:
Ci

Cassette
Cc Disc
Headphones
Musical Instrument:
Radio ¢
TV
T
MP3
MP3
JP4

  
  

 
  
 
 

   

(color):

 

 
 
  

Coat:
Jommilssary

 
   
   
     
 

   
    
 
 
 
    
    
  
    
   
  
 

)
GB):
(4 GB):

(sudoku, word}

 
 
 
  
 

  

Razor ( ):
Razor Blades:

Timmer
Bars:
Dish:

   
 
  
   
  
 

TY Converter
Coaxial Cable (6' max
Non- Valuables
Contact Lenses:
Glasses:

 
  
 
 

 

 
  

  
 
 

    
  
 
  
 
     
         
   
 
   
 

 

- Tops
Bottoms

  
    

Sun

Case? Yesi-)_No

Medical 1D Bracelet

Wateh quaker:

Station

Shaving Cream:

 
  
   
   
  
   
  

      

       
 
  
  
  
   
  
  

 

oweis:
Was
Other:

Toothbrush;
T

: igoler}

 

5

      
 
  

    

 

 

y items § LAST

  

     
    
 
  
  
   
 
   
 
     

  

 

Beverage (type):

 

    

  
    
 
  
  
 

 

Act Supplies: ain wiMedallign i) SLE -
Address Book Mashiki Whitey tL Cakes & Pastricn a
Books: PrayerRobe i ¢ ma

 
   
 
  

Beads RA

Book

Pencils: RA] | Religious Beads 9 | RA | SORE
Pens:
Photo Album:
Assovied Pictures:

  
 
   
   
 
 
 
  

Cookies:
Coffee: OZ.
Crackers:
Cubed
Peanut Butter: lbs.

    

{evlork

 
  
 

 
 
  

 
 
 
 

   
 

Tablets
T

  
 

et Ribbon

 
   
 

I certify that the items listed were packed within accompanying bags or boxes.
Date:

 

Officer’s Signature:

 

 

I certify that the above listed items are a complete and accurate inventory of all my personal property.

 

   

Tnmate Signature:

 

 

Property Receipt: All of my personal property that is listed on this inventory form has been returned to me and I was offered the opportunity to
inspect it before leaving the vault. I understand that once L leave that vault with my belongings ! car no longer file a complaint concerning any

missing or damaged property. Receiving Instivution:
Number: Date: Vault Officer's Signature: Date:

 

  

   

 

Inmate Signature:

 

 

 

 

 

 

 

DRC2055 E (Rev. 09/13) DISTRIBUTION: File, Inmate Copy, Attach to Property, Quartermaster ACA 4279. 4280, 4281, 4157

S-1S~
 

 

 

 

 

 

 

 

 

 

 

ow Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 89 of 102 PAGEID #: 231
i Inmate Property Record - Disposition and Receipt MALE
Institution: Date: Time: Vault Amount of [_] Locked
Location: Boxes: [| UnLocked
Name: Number: Inmate present during
pack-up? [}Yes [] No
Reason for Pack-up: []sc L]AWL [_] INF. [JLc
[ |pec {|_| Other [| Transfer:
Individual possession limits for any property shall be the total permitted possession limit of combined state and personal property.
CODES: Reasonable Amount -~ RA Special Permission - SP Grandfathered Items - GF

     
  
  
 
   
   
       
  
 
   

    
 

A

   
  

 
  

Items Cards/Board games 3

tmahes:

 
 
  
  
 
  
 

       
    

Cc

    
   
 
    

upporter

(color):

  
   
 

 

Cassette
C Disc
H ones ):
Musical Instrument:
Radio tinake)!
TV tmakex:
T

Cassette T:
Cc

 

 

      

   
 
     
  
  

(make):
MP3 (8 GB):
MP3 (4 GB):
IP4 Player ;

Hand-held gaming
(sudoku, word)
& Play
TV Converter

Coaxial Cable (6'
Valuables

Contact Lenses:
Glasses:

  

(color):

 
 
 
 
 
 
  
 
 

 
 
   
 
  
 
   
    
 
  
 
  
  
       
   
  

N
Razor (
Razor Blades:
Shaver/Trimmer
Bars:
Dish:

 
 
   
 
   
  
 
  

  
  

(color):

 
 
  
 
 
  

 
   
 
    
 

 
  
  

- Tops
Bottoms

Shaving Crean:
T
T
WwW AMT

Food Items [LM]
(type): RA
Cakes & Pastries RA

2
2

24
72

Sun
Case? Yes No
Medical ID Bracelet

     
   
  
   
 
  

  
    
 

   

1 (olor)

 
 
 
 
  

Watch
tems

 
 
 

weaters:

  
  
   
  

 
     
     
  
 
  
 

   
  
  
   
 
      
    
   

Art
Address Bock
Books:
Letters:
Pencils:
Pens:

Photo Album:
Assorted Pictures:

 

 
  
  
  

 

op

  
  

Boxes

 

  
 
  
  
 
   

 
    

 
 
  
 
 
  
  
 
 
   
 
  
  
 

Cookies:
Coffee: OZ.
Crackers:
Cubed
Peanut Butter: Tbs.

   
  
       
   

     
   
   
 

24
4
2
3
10

 

Islam
Islam
Mala

  
 
  

 

    
   
   

  
 

Tablets
T

      

 

Ribbon

 
  
 

I certify that the items listed were packed within accompanying bags or boxes.
Date:

 

Officer’s Signature:

 

i certify that the above listed items are a complete and accurate inventory of all my personal property.
Number: Date: ‘

 

Inmate Signature:

 

 

 
   

     

 
  

 

ois ee eae eee ET a EE SET AT

     

Property Receipt: All of my personal property that is listed on this inventory form has been returned to me and I was offered the opportunity to
inspect it before leaving the vault. I understand that once I leave that vault with my belongings I can no longer file a complaint concerning any
missing or damaged property. Receiving Institution:
inmate Signature: Number:

 

 

 

Date: . Vault Officer’s Signature: Date:

 

 

 

 

 

 

 

DRC2055 E (Rev. 09/13) DISTRIBUTION: File, Inmate Copy, Attach to Property, Quartermaster Le ACA 4279, 4280, 4281, 4157
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 90 of 102 PAGEID #: 232

 

tod
Pe | Le -Pes2o oa) Siu) t

 

“~ 2 ecmss (3 sh b {Pa23, QUILE

 

(4 Leder] wee] Of sma

 

g9H

AIST | yf “RYIONY

 

hb ia LOWY? YF TeuUE TY B.C |

 

 

 

b// bl/ F oo UORMIRSU} [eUdRD8/05 SsOy

 

 

sseg 9} Cwuy]

 

wd
HaSROWO | we ‘pateajay ou)

J wd é
BisHeMO KE As ‘penss) awry

, >
VEZ Sh Nd “uoneuyseg

 

 

 

 

 

 

 

 

 

amen pjo07 —
AL {~4is Fo) Raa “SO,
"ON ae 4?
b/- 05 -f — Ww “OLWEN @]2WUUy
-e1eq UOANISU] |EUOIDaN05 sso
‘UORNUTS Uy

 

 

 

 

SSE o}eWUy

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 91 of 102 PAGEID #: 233

From: Inspector C: Hinge .
4
Date: 12/28/2016 £
. ;
Re: McKinney 519-194-Legal Material te

é

To Wim It May Concern:

Inmate MoKinney 519-194 is actively involved in legal litigation and has requested to take his legal
“material with him upon his transfer to his next institution. Please perthit him to place his legal materials,
with his property upon his release from WCI. . . -|
If you have any further questions or coricerns regarding this matter, please contact me at Ext. 2055.

‘Thank you; — — . ~
TR, 1h
h ‘
Cynthia D. Hill +
Inspector of Institutional Services

Warren Corrects: ~: :} Instit: jon
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 92 of 102 PAGEID #: 234

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

Personal A/C Withdrawal _ Dota: / "9
| ‘Check Our slip , — FS
Institution: ee os. | Date: oy Boe fo Pie ¥ op
40k 0 7S Peo hii f gor
Name : 1 x : aes /
met Pal. o> LOE wan Yop esrb.
Gibco. Of Cha Jnspectert : ch c fleas’ es WOR, Colectony
ss | . A peeol Fees Rar be i
PCAN K Stee —o. . 13 etwin fot Grcunde. ie
. | State; |” ; . | ip on = cy ,
Srl oy : | ub e > gn =
We” Postge. 0 Copies oO. ID a if Misc. — OU) Check-out CK #

 

The inmate’ s signature on this withdrawal request verifies that the information listed above has béeri feat to or
by the. inmate and is correct. In the event of an error in the address which results i in the return of this package,
the inmate shall assume financial responsibility, -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

inrate’s Signature: or , Number: . opt, Block & Cell Number:
a wit : - co vo a “feuse esd i _ ‘
malin, Netw _ aa 2 qa9th My pb He
Approved By . #H tj. hy i . - 2°] Witnessed: a
a iad an ; ae ee,
Ship VIA: . ea an: 7 Y
. : —_ : : . : ana .
DRC 1004 (Rev.9/01) “DISTRIBUTION: = WHITE-Cashier = CANARY-Inmate Pipe UCU aba ange
_ _ . , Ross Correctional. institution
s - es Office -

 

 
 

_, CREB SoS MAISDES Bot 3 Piet OstZ2720 Page. 93 OF 102 RAGEID #: 266 [74090

To. OF ice, OF Yne Cliek Linspectoc Uepa
Of Relnets: Htedton & ie Peerment

ANe Clie Laspectog TE am wetting to exhaust
cts tO ctremet tbo fesolve femedies. Exhaustion
1S required Peson LiBgedion Retorm Ack COLRAD ;

Ardnont LMCKaney Was a ON sonec cr onde
on chon Coleco Tastubtien. Me Matinnay is c
rnncce Man in Reson. ON Od! g/aoa Mc
MLN Wars Charsed a With False CNACSES
© onduck Report H+ LOC\-18-O61 G23 Role.
7 Cond Forced Me Meniney to Perform Services in
@. Maen WAS Vt SEN ON opportunity

. Plea provide We Appec\ to Ye
Pen he whl) feckve Que precess

ne. SRF hel
ler Appers|

ofl
a eri

 
  
 

Dersonec,. PY, oC
\ We Cop RENt FO {
Pgetlol\. Ke“Nicdmey clS0 Jad nck rece Gay Que

droves OF ON Nopea\ Lock ~ \4-001989, Rule
at to rake MC MomMme/'S GH Lesa\ lesetater

Sh, cn Pent
DocumnentSs Please provide. on ee eens NO heating

l ulaney he Qule S\j

ANOS eyer ovin to Mc MH eX

Anno A\G0 did NGS, Receve ON Napec (
A\so Ne MeKsone\ * Ss b\4e00 CIO

| ‘§ LOCK, |
ot Lefora oe anh Loch VOU\{uod
enw : Ns | a ‘ He
nae See By: Aetierag Matos
\\ Louc Apper|s to\el ’ Nene are ON ce | Anthanyb nn
, Cniiticotne WO YOHOA alASIF~ }A4 Cal) NA A)
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 94 of 102 PAGEID #: 236

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$:00am-10:30
o s6Gom3:75pm. AUGUST, 2019 **LEGAL LIBRARY IS
R 6:00pm-7:45pm RCI Library Schedule OPEN EVERY
Ss Copies are 5¢ per side-legal work only LIBRARY SESSION**
Sunday Monday | Tuesday | Wednesday} “Thursday Friday Saturday
July |_28 [July | 29 | July] 30 [| July] 32] Aug | 1| Aug | 2} Aug | 3
8:00 - 10:30 18:00 - 10:30 18:00 - 10:30 [8:00 - 10:30 8:00 - 10:30 |8:00 - 10:30 |8:00 - 10:30
Unit Lib. Unit Lib. 8-H 3-H Unit Lib. 7-H 3-H
1:00 - 3:15 ]1:00 - 3:15 [1:00 - 3:15 {1:00 - 3:15 {1:00 - 3:15 }2:00 - 3:15 ]1:00 - 3:15
Unit Lib. Unit Lib. 7-H 4-H 2-H 8-H J-Dorm
6:00 - 7:30 16:00 - 7:45
J-Dorm 1-H
Aug | 4 | Aug | 5! Aug | 6 | Aug | =| Aug | 8 | Aug] 9| Aug | 10
8:00 - 10:30 18:00 - 10:30 |8:00 - 10:30 |8:00 - 10:30 18:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30
Unit Lib. Unit Lib. 4-H 8-H Unit Lib. 7-H 1-H .
1:00 - 3:15 11:00 - 3:15 [1:00 - 3:15 ]1:00 - 3:15 |1:00 - 3:15 |1:00 - 3:15 41:00 - 3:15
Unit Lib. Unit Lib. 2-H 1-H 3-H 4-H 2-H
i 6:00 - 7:30 |6:00 - 7:45
7-H J-Dorm
Aug |il | Aug] y2| Aug] 13 [| Aug[ 14| Aug] 15 | Aug] 16 Aug |_17
8:00 - 10:30 [8:00 - 10:30 18:00 - 10:30 |8:00 - 10:30 8:00 - 10:30 {8:00 - 10:30 [8:00 - 10:30
Unit Lib. Unit Lib. 8-H Unit Lib. |Unit Lib. 1-H J-Dorm
1:00 - 3:15 }1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 41:00 - 3:15 41:00 - 3:15 [1:00 - 3:15
Unit Lib. Unit Lib. J-Dorm Unit Lib. | 7-H 4-H 8-H
6:00- 7:45 |6:00- 7:30 [6:00 - 7:30 [6:00 - 7:45
3-H 4-H 3-H 2-H
Aug |18 | Aug]. 19| Aug | 20 | Aug] 21| Aug | 22 [| Aug] 23{ Aug | 24
8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30 [8:00 - 10:30 8:00 - 10:30 {8:00 - 10:30 |8:00 - 10:30
Unit Lib. Unit Lib. 7-H 2-H Unit Lib. Unit Lib. jUnit Lib.
1:00 - 3:15 [1:00 - 3:15 }1:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 1:00 - 3:15 ]1:00 - 3:15
Unit Lib. Unit Lib. 3-H 1-H J-Dorm Unit Lib. {Unit Lith.
6:00- 7:30 16:00 - 7:30 ]6:00 - 7:45 [6:00 7:45
J-Dorm 4-H 8-H . j1-H
Aug [25 | Aug | 26/ Aug | 27 | Aug [2s] Aug] 29 | Aug] 30{ Aug | 31
8-00 - 10:30 18:00 - 10:30 48:00 - 10:30 [8:00 - 10:30 {8:00 - 10:30 18:00 - 10:30 {8:00 - 10:30
2-H Unit Lib. 4-H 8-H. Unit Lib. N. Unit 4-H
Wrkrs.
1-00 - 3:15 |1:00 - 3:15 {1:00 - 3:15 [1:00 - 3:15 ]1:00 - 3:15 [1:00 - 3:15 |1:00 - 3:15
J-Dorm Unit Lib. 2-H 7-H 3-H S. Unit Lib.
Wrkrs. Wrkrs.
6:00 - 7:30 16:00 - 7:30 |6:00 - 7:30 16:00 - 7:45
3-H 7-H 1-H J-Dorm

 

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 95 of 102 PAGEID #: 237

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E 8:00am-10:30am
5 1:00pm-3:15pm September 2019 -**7 REGAL LIBRARY 1s
U  {6:00pm-7:45pm RCI Library Schedule OPEN EVERY
Ke
8 Copies are 5¢ per side-legal work only LIBRARY SESSION
Sunday Monday Tuesday | Wednesday} Thursday Friday Saturday
Sept| 1 [Sept [| 2 [Sept [ 3 {Sept | 4[Sept | 5/Sept [  _6{Sept | 7
8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 {8:00 - 10:30 [8:00 - 10:30 /8:00 - 10:30
Unit Lib. Unit Lib. 1-H Unit Lib. [Unit Lib. 7-H J-Dorm
4:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 {1:00 - 3:15
Unit Lib. Unit Lib. 8-H Unit Lib. | 3-H 4-H 1-H
Labor Day 6:00 - 7:45
2-H
Sept| 8 [Sept [ 9 [Sept | 10 (Sept | 11/Sept_| 42iSept | 13/Sept [| 14
3:00 - 10:30 18:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30 /8:00 - 10:30 |8:00 - 10:30 [8:00 - 10:30
Unit Lib. . Unit Lib. 8-H 4-H Unit Lib. 1-H 2-H
4:00 - 3:15 |1:00 - 3:15 {1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 7:00 - 3:15 [1:00 - 3:15
Unit Lib. Unit Lib. 2-H 7-H 3-H 8-H 4-H .
Ww prerts fits
, 6:00 - 7:45 ee |
J-Dorm . :
Sept| 15 [Sept | 16 {Sept | 17 [Sept [  18[Sept | qg|Sept | 20/Sept |] 24
8:00 - 10:30 (8:00 - 10:30 [8:00 - 10:30 {8:00 - 10:30 /8:00 - 10:30 {8:00 - 10:30 {8:00 - 10:30
Unit Lib. Unit Lib. Unit Lib. [6(7)-H Unit Lib.. 8-H 3-H
1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 |1:00 - 3:15 |1:00 - 3:15 1:00 - 3:15 [4:00 - 3:15
Unit Lib. Unit Lib. Unit Lib. |J-Dorm 3-H 2-H 4-H
6:00 - 7:45
1-H
Sept | 22 |Sept | 23 [Sept [ 24 [Sept | 25/Sept_] 26lsept |  27/Sept | 28
8-00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30
Unit Lib. Unit Lib. J-Dorm 2-H Unit Lib. 4-H 6-H
4:00 - 3:15 [1:00 - 3:15 {1:00 - 3:15 {1:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 11:00 - 3:15
Unit Lib. Unit Lib. 6-H 3-H 1-H J-Dorm Lib. Wrkrs.
6:00 - 7:45
. 8-H
Sept] 29 |Sept | 30 [Oct [| 1 [Oct | 2/Oct |] 3/Oct | 4/Oct | 5
8:00 - 10:30 18:00 - 10:30 8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30 {8:00 - 10:30 |8:00 - 10:30
Unit Lib. Unit Lib. Unit Lib. N. Unit
Wrkrs.
1:00 - 3:15 [1:00 - 3:15 41:00 - 3:15 |1:00 - 3:15 41:00 - 3:15 1:00 - 3:15 41:00 - 3:15
Unit Lib. Unit Lib. S. Unit Lib.
Wrkrs. Wrkrs.
6:00 - 7:45
J

 

 

 

 

 

 

 

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 96 of 102 PAGEID #: 238

 

 

 

 

 

 

 

 

 

 

 

  
  

 

 

 

 

 

 

 

 

8:00am-10:30am
3 |io0pm-3:15pm October 2019 **LEGAL LIBRARY IS
U  [6:00pm-7:45pm RCI Library Schedule OPEN EVERY.
8 Copies are 5¢ per side-legal work only LIBRARY SESSION**
| Sunday Monday Tuesday | Wednesday} Thursday Friday Saturday
Sept 29 [Sept | 30 [Oct | 1 [Oct | 2/Oct | Oct | 4[Oct | 5
8:00 - 10:30 18:00 - 10:30 {8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 /8:00 - 10:30
Unit Lib. Unit Lib. Unit Lib. 2-H Unit Lib. 4-H 8-H
4:00 - 3:15 11:00 - 3:15 |1:00 - 3:15 $1:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 31:00 - 3:15
Unit Lib. Unit Lib. Unit Lib. 7-H 3-H 1-H 2-H
an gan lean 7: Mat
6:00 - 7:30 |6:00 - 7:45 fequcsiect
8-H J-Dorm
Oct | 6 jOct | 7 [Oct [ 8 [Oct |] 9/Oct | Oct | 141/Oct [12
8:00 - 10:30 18:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 8:00 - 10:30 /8:00 - 10:30 /8:00 - 10:30
Unit Lib. Unit Lib. J-Dorm Unit Lib. Unit Lib. 2-H 7-H
1:00 - 3:15 |1:00 - 3:15 [41:00 - 3:15 |7:00 - 3:15 |1:00 - 3:15 4:00 - 3:15 [1:00 - 3:15
Unit Lib. Unit Lib. 7-H Unit Lib. 1-H 8-H J-Dorm
6:00 - 7:30 16:00 - 7:45
3-H 4-H
Oct | 13 [Oct 7 14 [Oct [ 15 [Oct [|  16)/Oct_ | Oct [  18[Oct | 19}
8:00 - 10:30 18:00 - 10:30 {8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30 |8:00 ~ 10:30 [8:00 - 10:30
Unit Lib. Unit Lib. 3-H 1-H Unit Lib. Unit Lib. Unit Lib.
7:00 - 3:15 |1:00 - 3:15 |1:00 - 3:15 [1:00 - 3:15 11:00 - 3:15 1:00 - 3:15 }1:00 - 3:15
Unit Lib. Unit Lib. 4-H 8-H 2-H Unit Lib. Unit Lib.
6:00 - 7:30 |6:00 - 7:45
7-H J-Borm
Oct | 20 [Oct [21 [Oct [| 22 [Oct |  23/Oct_ | gajOct [{ 25/Oct | 26
8:00 - 10:30 {8:00 - 10:30 |8:00 - 10:30 |8:00- - 10:30 /8:00 - 10:30 /8:00 - 10:30 [8:00 - 10:30
Unit Lib. Unit Lib. 1-H 4-H Unit Lib. 3-H Unit Lib.
1:00 - 3:15 [1:00 - 3:15 $1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 71:00 - 3:15
Unit Lib. Unit Lib. 3-H 8-H 7-H 1-H Unit Lib.
6:00 - 7:30 |6:00 - 7:45
2-H J-Dorm
Oct | 27 [Oct J] 28 [Oct f 29 [Oct [ 30/Oct_ | 31|Nov | 4[Nov_ | 2
8:00 - 10:30 [8:00 - 10:30 ]8:00 - 10:30 ]8:00 - 10:30 |8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30
Unit Lib. Unit Lib. 8-H 2-H Unit Lib. 7-H 8-H
4:00 - 3:15 |1:00 - 3:15 41:00 - 3:15 [7:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 |1:00 - 3:15
Unit Lib. Unit Lib. 7-H 4-H 1-H 2-H J-Dorm
6:00 - 7:30 |6:00 - 7:45
J-Dorm 3-H

 

 

 

 

 

 

 

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 97 of 102 PAGEID #: 239

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$:00am-10:30am ’
© |t:00pm-3:15pm November _ 2019 #21 FGAL LIBRARY IS
U  |6:00pm-7:45pm RCI Library Schedule OPEN EVERY
ket
Ss Copies are 5¢ per side-legal work only LIBRARY SESSION
Sunday Monday Tuesday | Wednesday| Thursday Friday Saturday
i Oct | 27 {Oct | 28 [Oct [ 29 [Oct |  30/Oct | 31|Nov_ | Nov | 2
B:00 - 10:30 [8:00 - 10:30 18:00 - 10:30 |[8:00 - 10:30 |8:00 - 10:30 [8:00 - 10:30 /8:00 - 10:30
Unit Lib. Unit Lib. 2-H Unit Lib. 7-H 6-H
(W4200 - 3:15) [1:00 - 3:15 71:00 - 3:15 [71:00 - 3:15 |1:00 - 3:15 1:00 - 3:15 [1:00 - 3:15
Unit Lib. Unit Lib. 4-H 1-H 2-H J-Dorm
6:00 - 7:30 |6:00 - 7:45
J-Dorm 3-H |
Nov] 3 {Nov | 4 [Nov | 5 [Nov { 6|Nov_ | 7[Nov_ | Nov | 9
8:00 - 10:30 18:00 - 10:30 /8:00 - 10:30 /8:00 - 10:30 [8:00 - 10:30 8:00 - 10:30 |8:00 - 10:30
|Unit Lib. Unit Lib. 4-H 3-H Unit Lib. 1-H 7-H
4:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 |1:00 - 3:15 1:00 - 3:15 |41:00 - 3:15
Unit Lib. Unit Lib. 1-H 2-H 6-H 4-H 3-H
6:00 - 7:30 [6:00 - 7:45
7-H J-Dorm
Nov | 10 |Nov | 11 (Nov | 12 [Nov | 13/Nov_ | 14[Nov [| 15|Nov | 16
0° - 10:30 [8:00 - 10:30 |8:00 - 10:30 /8:00 - 10:30 18:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30
JUnit Lib. Unit Lib. 2-H Unit Lib. Unit Lib. T-H 6-H
1:00 - 3:15 |1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 |1:00 - 3:15 1:00 - 3:15 [1:00 - 3:15
Unit Lib. Unit Lib. 6-H Unit Lib. 4-H 3-H 2-H
6:00 - 7:30 |6:00 - 7:45
1-H J-Dorm
Nov | 17 [Nov | 18 [Nov | 19 [Nov | — 20/Nov | 21|Nov |  22/Nov | 23
8:00 - 10:30 18:00 - 10:30 {8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30
Hlunit Lib. Unit Lib. J-Dorm 1-H Unit Lib. N. Unit 4-H
Workers |
1:00 - 3:15 [4:00 - 3:15 14:00 - 3:15 [1:00 - 3:15 11:00 - 3:15 1:00 - 3:15 11:00 - 3:15
Unit Lib. Unit Lib. [4-H 7-H 2-H S. Unit J-Dorm
Workers
6:00 - 7:30 |6:00 - 7:45
3-H 6-H
Nov | 24 [Nov | 25 [Nov | 26 [Nov |  27/Nov_ | 2g[Nov | 29|Nov | 30
8:00 - 10:30 18:00 - 10:30 |8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30
Unit Lib. Unit Lib. 3-H 7-H Unit Lib. 1-H 2-H
4:00 - 3:15 11:00 - 3:15 [1:00 - 3:15 11:00 - 3:15 11:00 - 3:15 1:00 - 3:15 11:00 - 3:15
Unit Lib. Unit Lib. 1-H 2-H 4-H 3-H Lib.
Wrkrs.
6:00 - 7:30 {6:00 - 7:45
6-H J-Dorm

 

 

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 98 of 102 PAGEID #: 240

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§:00am-10:30am
o |idipm.s45em December__ 2019 **LEGAL LIBRARY IS
U  |6:00pm-7:45pm RCI Library Schedule OPEN EVERY.
ke
s Copies are 5¢ per side-legal work only LIBRARY SESSION
| Sunday Monday Tuesday | Wednesday} Thursday Friday Saturday
Dec.] 1 Dec. [| 2 [Dec [| 3 [Dec | 4[Dec. | 5/Dec. | | 7
8:00 - 10:30 ]8:00 - 10:30 18:00 - 10:30 18:00 - 10:30 [8:00 - 10:30 {8:00 - 10:30 |8:00 - 10:30
Unit Lib. Unit Lib. 6-H 7-H Unit Lib. 7-H 4-H
1:00 - 3:15. |4:00.- 3:15 41:00 - 3:15 |1:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 {1:00 - 3:15 _
Unit Lib, Unit Lib. 4-H 2-H 3-H 6-H J-Dorm
6:00 - 7:30 |6:00 - 7:45
1-H J-Dorm
[Dec.] 8 |Dec. [| 9 jDec_ [ 10 [Dec | 11/Dec. | q2|Dec. | 13]Dec. [| 14
8:00 - 10:30 18:00 - 10:30 [8:00 - 10:30 ]8:00 - 10:30 |8:00 - 10:30 {8:00 - 10:30 |8:00 - 10:30
Unit Lib. Unit Lib. 2-H Unit Lib. Unit Lib. 6-H 1-H
1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:75 [1:00 - 3:15 1:00 - 3:15 [1:00 - 3:15
Unit Lib. Unit Lib. 1-H Unit Lib. 4-H 2-H 7-H
6:00 - 7:30 [6:00 - 7:45
3-H J-Dorm
| Dec.| 15 |bec. | 16 |Dec. [ 17 [Dec [| 18[Dec. | q9/Dec. [|  20[Dec. | 21]
8:00 - 10:30 [8:00 - 10:30 {8:00 - 10:30 |8:00 - 10:30 |8:00 - 10:30 |8:00 - 10:30 /8:00 - 10:30
Unit Lib. Unit Lib. 3-H J-Dorm Unit Lib. 4-H 3-H
7:00 - 3:15 |1:00 - 3:15 [1:00 - 3:15 71:00 - 3:15 |1:00 - 3:15 1:00 - 3:15 14:00 - 3:15
Unit Lib. Unit Lib. 4-H 6-H 1-H 7-H J-Dorm
6:00 - 7:30 |6:00 - 7:45
7-H 2-H
Dec. | 22 |bDec. [ 23 [Dec. | 24 |Dec. | 25[Dec. | z6|Dec. | —27{Dec. 28]|
8:00 - 10:30 18:00 - 10:30 /8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 /8:00 - 10:30 7 - on 30 |
Unit Lib. Unit Lib. 6-H HO, HO, HO |Unit Lib. 3-H
4:00 - 3:15 [1:00 - 3:15 11:00 - 3:15 {1:00 - 3:15 11:00 - 3:15 1:00 - 3:15 1:00 - 3:15
Unit Lib. Unit Lib. 1-H MERRY 2-H J-Dorm 6-H
6:00 - 7:30 {6:00 - 7:45
CHRISTMAS |4-H
Dec.| 29 |Dec. | 30 [Dec. [| 31 [Jan | {Jan | aidan. | 3{Jan. | 4|
8:00 - 10:30 18:00 - 10:30 18:00 - 10:30 |8:00 - 10:30 18:00 - 10:30 /8:00 - 10:30 |8:00 - 10:30
Unit Lib. Unit Lib. 4-H HAPPY Unit Lib. N. Unit J-Dorm
Wrkrs.
4:00 - 3:15 }1:00 - 3:15 [1:00 - 3:15 71:00 - 3:15 11:00 - 3:15 7:00 - 3:15 11:00 - 3:15
Unit Lib. Unit Lib. 1-H NEW 3-H S. Unit Lib.
Wrkrs. Wrkrs.
6:00 - 7:30 [6:00 - 7:45
YEAR 2-H

 

 

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 99 of 102 PAGEID #: 241

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8:00am-10:30
S licoeea atten | January 2020 **LEGAL LIBRARY IS
U  [6:00pm-7:45pm RCI Library Schedule OPEN EVERY.
5 Copies are 5¢ per side-legal work only LIBRARY SESSION**
Sunday Monday Tuesday | Wednesday} Thursday Friday Saturday
Dec | 29 [Dec | 30 |Dec™ [ots Jano] ots Jan [2 van [3 an [4
8:00 - 10:30 18:00 - 10:30 |8:00 - 10:30 |8:00 - 10:30 |8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30
Unit Lib. Unit Lib. 4-H HAPPY Unit Lib. N. Unit J-Dorm
Lib. Wrkrs.
4:00 - 3:15 [1:00 - 3:15 (1:00 - 3:15 71:00 - 3:15 |7:00 - 3:15 1:00 - 3:15 [1:00 - 3:15
Unit Lib. Unit Lib. 1-H NEW 3-H S. Unit Lib.
Lib. Wrkrs. = |Wrkrs.
YEAR 6:00 - 7:45 ”
2-H
Wan) | =5u Jani] 605 Jann ao?) e|Janj|) oe 8(Janvep 9) fan f fojJan [44
$-00 - 10:30 18:00 - 10:30 /8:00 - 10:30 }8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30
Unit Lib. Unit Lib. 6-H 1-H Unit Lib. ~ 8-H 4-H
1:00 ~ 3:15 [1:00 - 3:15 [4:00 - 3:15 |1:00 - 3:15 [1:00 - 3:15 4:00 - 3:15 |1:00 - 3:15
Unit Lib. Unit Lib. 8-H 4-H 2-H J-Dorm 6-H
6:00 - 7:45
3-H
Wan jeize Jan] 13 Tan etd Sivan (ets Hanne jimeig idan) [917 [Jan 185
8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30 ]8:00 - 10:30 |8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30
Unit Lib. Unit Lib. 3-H 2-H Unit Lib. 4-H 1-H
1:00 - 3:15 |4:00 - 3:75 [1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 |1:00 - 3:15
Unit Lib. Unit Lib. 1-H 8-H 6-H 3-H 2-H
6:00 - 7:45
J-Dorm
Wanl}aci9 nu \Janin| 20 |Janu|m2tm|Janun| s22m|Janlal 23 0 |Jan) [9 247 Jan | ©25)
8:00 - 10:30 18:00 - 10:30 |8:00 - 10:30 |8:00 - 10:30 |8:00 - 10:30 /8:00 - 10:30 |8:00 - 10:30
Unit Lib. Unit Lib. 8-H J-Dorm Unit Lib. 3-H 6-H
1:00 - 3:15 {1:00 - 3:15 |1:00 - 3:15 |1:00 - 3:15 |1:00 - 3:15 1:00 - 3:15 [1:00 - 3:15
Unit Lib. Unit Lib. 6-H 4-H 1-H 8-H J-Dorm
6:00 - 7.45
2-H
lana] 26 |Jan | n27m Jango} 28 ujJan) | m2gnjsan. le 3p eiJan | 31 [Feb [40
8:00 - 10:30 [8:00 - 10:30 18:00 - 10:30 |8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 /8:00 - 10:30
Unit Lib. Unit Lib. 4-H 1-H Unit Lib. N. Unit 6-H
: Wrkrs.
1:00 - 3:15 41:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 |1:00 - 3:15 1:06 - 3:15 {4:00 - 3:15
Unit Lib. Unit Lib. 2-H 3-H 8-H S. Unit Lib.
Wrkrs. Wrkrs.
6:00 - 7:45
J-Dorm

 

 

 

 

 

 

 

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 100 of 102 PAGEID #: 242

 

 

 

8:00am-10:30
O° (lineman February 2020 **LEGAL LIBRARY Is}
U  |6:00pm-7:45pm RCI Library Schedule OPEN EVERY
8 Copies are 5¢ per side-legal work only LIBRARY SESSION**

 

 

 

Sunday Monday Tuesday | Wednesday| Thursday Friday Saturday

Jann [26 Janna joz?a ivan | 28 Jann p28. jJan [ogo Nani fi 31 Feb yal
8:00 - 10:30 18:00 - 10:30 |8:00 - 10:30 |8:00 - 10:30 [8:00 - 10:30 {8:00 - 10:30 {8:00 - 10:30

 

 

 

Unit Lib. Unit Lib. 4-H 1-H Unit Lib. North Unit [6-H
Whkrs.
4:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 |1:00 - 3:15 {1:00 - 3:15 [4:00 - 3:15
Unit Lib. Unit Lib. 2-H 3-H 8-H South Unit |Lib.
Wkrs. Wkrs.
6:00 - 7:45
J-Dorm
TFablll=2n [Feb Dsus [Feb 4 |Feblip pp Sirebup 6. |FeMa i v jrebe pest}

 

 

8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30 /8:00 - 10:30 {8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30

Unit Lib. 2-H 3-H 8-H T-H 2-H 1-H

4:00 - 3:15 11:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 11:00 - 3:15
Unit Lib. 4-H T-H J-Dorm 4-H J-Dorm 3-H

6:00-7:45 §:00 - 7:45

Unit Lib. 1-H |

 

lv Febe)l 9 Feb [100 [Feb | 41 [Feho | 42 [Febu [cage [Feb 9 |) 147 [Feby) 157
8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30 /8:00 - 10:30 [8:00 - 10:30

 

8-H 3-H 7-H 2-H J-Dorm 4-H
1:00 - 3:15 11:00 - 3:15 11:00 - 3:15 [1:00 - 3:15 11:00 - 3:15 4:00 - 3:15 11:00 - 3:15
3-H 1-H J-Dorm 4-H 1-H 7-H 3-H
6:00-7:45 6:00 - 7:45
2-H 3-H

 

 

Feb 16m [reba fu A7miFeprs | 16), |Feb) o)u 190 rebels 20m |Febp |) 21 [Feb [o22"
8:00 - 10:30 }8:00 - 10:30 /8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 |8:00 - 10:30

 

 

 

4-H 7-H J-Dorm 3-H 8-H 2-H
1:00 - 3:15 [1:00 - 3:15 |1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 41:00 - 3:15 11:00 - 3:15
3-H 2-H 8-H 1-H 4-H J-Dorm 7-H
6:00-7:45 6:00 - 7:45
1-H 7-H

 

iFebifuasn [Feb [24 [Rebie|2s) jeeb, 26) [reba f g7ulFebl [280 [Feb [29
8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 [8:00 - 10:30 {8:00 - 10:30

 

 

 

3-H 8-H 4-H 1-H 2-H J-Dorm
1:00 - 3:15 11:00 - 3:15 [1:00 - 3:15 {1:00 - 3:15 [1:00 - 3:15 4:00 - 3:15 |1:00 - 3:15
8-H 4-H 2-H 7-H 3-H Unit Lib. Lib. Wkrs.
Whkrs.
6:00-7:45 6:00 - 7:45 North & South

 

 

 

 

 

1-H J-Dorm

 
Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 101 of 102 PAGEID #: 243

 

 

 

 

 

 

: i oecaBctaer March 2020 **LEGAL LIBRARY IS OPEN
U [6:00pm-7:45pm RCI Library Schedule eee ee aera LEGAL
s UNIT LIB. AVAIL, WHEN MAIN LIB. IS CLOSED COPIES ONLY**
Sunday Monday Tuesday | Wednesday| Thursday Friday Saturday

 

Marine | Mar | Mac die | Marin] 4 [Mare] S50 [Mar | see) Mari || 7
8:00 - 10:15 18:00 - 10:15 [8:00 - 10:15 }8:00 - 10:15 |8:00 - 10:15 8:00 - 10:15
3-House 7-House 1-House 8-House 7-House J-Dorm

 

4:00 - 3:15 [4:00 - 3:15 |1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 [1:00 - 3:15

 

 

 

 

 

1-House 4-House 2-House J-Dorm 3-House 4-House 8-House

6:00-7:45 6:00 - 7:45

§-House 2-House

Mari [Ou Mariano jal| Marsale 100 Marge] eas Maria) nt 20m | aril)[it3in| Marie [eatin
8:00 - 10:15 18:00 - 10:15 [8:00 - 10:15 |8:00 - 10:15 |8:00 - 10:15 18:00 - 10:15
4-House 7-House 8-House 3-House J-Dorm 4-House

1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 [1:00 - 3:15 94:00 - 3:15 4:00 - 3:15 11:00 - 3:15

2-House 3-House J-Dorm 1-House 4-House 8-House 7-House
6:00-7:45 6:00 - 7:45
1-House 2-House

 

a mM STZ SFA | Mara ad Ow | Marin] 20] Mare [ema
B:00 - 10:15 |8:00 - 10:15 [8:00 - 10:15 [8:00 - 10:15 [8:00 - 10:15

 

 

 

    

4-House 8-House J-Dorm 2-House 8-House *LIBRARY
4:00 - 3:15 [1:00 - 3:15 11:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 1:00 - 3:15 |CLOSED -
2-House 7-House 1-House 4-House 3-House 7-House

UNIT LIB.
6:00-7:45 6:00 - 7:45
3-House _ J-Dorm AVAILABLE*
—220|M 390] Mare | WehalMar. [250 |Mare| 226 omar 27.01 Mi
8:00 - 10:15 }8:00 - 10:1 8:00 - 10:15 18:00 - 10:15 |8:00 - 10:15 /8:00 - 10:15

4-House 7-House J-Dorm 2-House J-Dorm 7-House

4:00 - 3:15 [1:00 - 3:15 {1:00 - 3:15 [4:00 - 3:15 [1:00 - 3:15 1:00 - 3:15 |1:00 - 3:15

3-House 2-House 8-House 1-House 4-House N &S Unit Lib.
Librarians Workers

 

6:00-7:45 6:00 - 7:45
3-House |
Apa aS ‘eS SE vie es) Fie
8:00 - 10:15
4-House

  
  
  

1-House

 

 

 

  

J-Dorm

 

3-House

 
  

4:00 - 3:15 $1:00 - 3:15 [1:00 - 3:15 ]1:00 - 3:15
1-House 2-House 7-House TBA

  

6:00-7:45
38-House

 

 

 

 

 

 

 
.. Case: 2:20-cv-01450-MHW-PBS Doc #: 4 Filed: 03/24/20 Page: 102 of 102 PAGEID #: 244

Notice of an Unauthorized Item Received

 

 

 

 

 

 

inmete’s Name: Number: 2" ens, Loc pfs mye
x og foe ‘yf is ?. ” eit oa
Daie Received: , Sender's Name:
: : j if ei} fis ae i ye
Sender's Address: fd ie SiO Pg fei Lee Aa
iT ge ye F a

 

 

 

[] Unapproved Funds

 

 

 

 

 

 

Money Order #: Amount $: 4 institution:
Cashiers Check #: Amount $: Institution:
Other, Explain:

 

 

 

Reason Funds Have Been Withheld

 

L_] Need complete address of sender on money order - |_] Money order not legible

[_] Held by the Cashier’s Office for further [|] Item not signed by sender
investigation as to source of related reasons

L_] Was not in approved form (Explain):

 

The above listed item was withheld in accordance with AR 5120-5-02.
These funds will be held in the mail office for TEN (10) DAYS ONLY. (See “Disposition of Unapproved Item”)

 

Mail Room Employee and/or Cashier:

 

 

 

 

 

 

Nuisance Contraband sa — ~
a # ff 7 roe = a . . 2 e
? 7 = af i aa ~ 2 ¥ Ad, pp
* Description of contraband: i et af need Fucon (fh ted a
/

 

The item listed above has been withheld in accordance with AR 5120-9-17 (incoming Mail).
This item will be held in the mail office for TEN (10) DAYS ONLY. (See “Disposition of Unapproved Item” below)

 

Disposition of Uneuthorized Tem
[ ] This item(s) may not be returned to sender and will either be destroyed or forfeited to the institution per court order.

Check the appropriate box below to indicate how you wish the above item to be disposed of. This form must be
returned to the Mail Office within TEN (10) DAYS of the date the unapproved item was received. Failure to do so will
cesult in the disposal of the unauthorized item under AR 5120-9-55.

of
Ry Mail at my expense to the above noted address I have enclosed a self addressed stamped envelope or a signed cash slip.
[| Destroy the contraband item. (Funds can not be destroyed).
, Date: _ i
BE ||-\-\9

| inmaie’s Signature: os,
f wei,
v Y

RETURN THIS FORM IMMEDIATELY TO THE MAIL OFFICE

Action Taken By Mail Office Stat

 

 

 

 

 

 

 

 

[-} Return to sender [| Return to inmate
{_] Destroyed in accordance with AR5120-9-55 [_] Sent to Cashier’s Office for processing
Mail Room Staff Signature: : Date:

 

 

 

 

DRC 4225 (Rev. 10/06) DISTRIBUTION. WHITE - Mail Room File CANARY - Item PINK -inmate ACA 4436
